Exhibit 10.1
 
TERM LOAN AGREEMENT
Dated as of May 31, 2011
by and among
SOLAR TAX PARTNERS 2, LLC
1115 Orlando Avenue
Roseville, CA 95661-5247
as Borrower
and
EAST WEST BANK
Loan Servicing Department
9300 Flair Drive, 6th Floor
El Monte, CA 91731
as Lender
$4,500,000 Term Loan
 
SACRAMENTO COUNTY (AEROJET 2) SOLAR PROJECT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                Page   ARTICLE I. DEFINED TERMS; RULES OF
CONSTRUCTION   1.1    
Defined Terms
    1     1.2    
Rules of Construction
    1          
 
        ARTICLE II. CREDIT   2.1    
Commitment
    2     2.2    
Repayment of Term Loan
    2     2.3    
Prepayment of Term Loan
    2     2.4    
Application of Payments
    3     2.5    
Fees
    3     2.6    
Interest
    3     2.7    
Increased Costs
    3     2.8    
Taxes
    4     2.9    
Payments Generally
    4          
 
        ARTICLE III. REPRESENTATIONS AND WARRANTIES   3.1    
Organization; Equity Interests
    5     3.2    
Assumed Business Names
    5     3.3    
Authorization
    5     3.4    
Legal Effect
    5     3.5    
Financial Information
    5     3.6    
Litigation and Claims
    6     3.7    
Disclosure and Projections
    6     3.8    
Major Project Contracts
    6     3.9    
No Material Adverse Effect
    6     3.10    
Federal Reserve and Other Regulations No Brokers
    6     3.11    
Taxes
    7     3.12    
Compliance with Laws
    7     3.13    
Employee Matters
    8     3.14    
Solvency
    8     3.15    
Hazardous Materials
    8     3.16    
Single Purpose; Separateness
    8     3.17    
No Default
    9     3.18    
Collateral
    9     3.19    
Permits
    9     3.20    
Governmental Approvals
    9     3.21    
Title to Properties and Assets
    10     3.22    
Sufficiency of Assets
    10     3.23    
Utility Services
    10     3.24    
Intellectual Property
    10     3.25    
Flood Zones
    10     3.26    
Affiliate Transactions
    11     3.27    
Regulatory Matters
    11     3.28    
Anti-Terrorism Laws; Foreign Corrupt Practices Act
    11     3.29    
Cash Grant
    11          
 
        ARTICLE IV. CONDITIONS TO CLOSING   4.1    
Closing Conditions
    11          
 
        ARTICLE V. AFFIRMATIVE COVENANTS   5.1    
Use of Proceeds
    15     5.2    
Warranty of Title
    15     5.3    
Notices
    15     5.4    
Financial Statements; Financial Records
    15     5.5    
Annual Budgets; Annual Operating Reports; Compliance Certificates
    16     5.6    
Maintenance of Existence; Properties; Inspections
    16     5.7    
Separate Existence
    17     5.8    
Insurance
    17     5.9    
Taxes, Charges and Liens
    17     5.10    
Performance; Major Project Contracts
    18     5.11    
Operations
    18     5.12    
Compliance with Governmental Requirements; Necessary Project Permits
    18     5.13    
Environmental Compliance and Reports; Environmental Studies
    18     5.14    
U.S.A. Patriot Act
    19  

ii



--------------------------------------------------------------------------------



 



                                Page     5.15    
Additional Assurances
    19          
 
        ARTICLE VI. NEGATIVE COVENANTS   6.1    
Indebtedness and Contingent Liabilities
    19     6.2    
Liens
    19     6.3    
Restricted Payments
    19     6.4    
Sale of Assets
    19     6.5    
Business Activities
    19     6.6    
No Liquidation, Merger or Consolidation
    19     6.7    
Lease Transactions
    20     6.8    
Investments
    20     6.9    
Transactions with Affiliates
    20     6.10    
Regulations
    20     6.11    
Fiscal Year, Name, Location and EIN
    20     6.12    
Accounts
    20     6.13    
Hazardous Materials
    20     6.14    
Hedging Agreements
    20     6.15    
Amendments to and Termination of Certain Documents
    21     6.16    
Additional Major Project Contracts
    21     6.17    
O&M Contract
    21     6.18    
Capital Expenditures; Expansion
    21     6.19    
No Recapture Event
    21     6.20    
Tax Credits
    22     6.21    
Energy Regulatory Status
    22          
 
        ARTICLE VII. EVENTS OF DEFAULT   7.1    
Events of Default
    22     7.2    
Remedies; Application of Proceeds
    25          
 
        ARTICLE VIII. MISCELLANEOUS   8.1    
Amendments
    26     8.2    
Expenses; Indemnity
    26     8.3    
Right of Set-Off
    27     8.4    
Entire Agreement
    27     8.5    
Counterparts
    28     8.6    
Caption Headings
    28     8.7    
Consent to Loan Participation
    28     8.8    
Governing Law; Choice of Venue
    28     8.9    
Waiver of Jury Trial
    28     8.10    
No Waiver by Lender
    29     8.11    
Notices
    29     8.12    
Severability
    29     8.13    
Successors and Assigns
    29     8.14    
Survival of Representations, Warranties and Covenants
    30     8.15    
Interest Rate Limitation
    30     8.16    
Time is of the Essence
    30     8.17    
U.S.A. Patriot Act
    30  

iii



--------------------------------------------------------------------------------



 



Annex1 — Defined Terms
Schedules
Schedule 2.2 — Schedule of Payments
Schedule 3.6 — Litigation and Claims
Schedule 3.8 — Major Project Contracts
Schedule 3.15 — Hazardous Materials
Schedule 3.18 — Collateral Filings
Schedule 3.19 — Permits
Schedule 3.20 — Governmental Approvals
Schedule 3.22 — Sufficiency of Assets
Schedule 3.26 — Affiliate Transactions
Schedule 3.27 — Regulatory Matters
Schedule 5.8 — Insurance
Exhibits
EXHIBIT A — Form of Note

iv



--------------------------------------------------------------------------------



 



          This TERM LOAN AGREEMENT, dated May 31, 2011 (this “Agreement”), is
made and executed by and among SOLAR TAX PARTNERS 2, LLC, a California limited
liability company (“Borrower”), and East West Bank (“Lender”).
Recitals
          A. Borrower is the owner of a 2.4 MW solar photovoltaic solar power
generating facility (the “Project”) located at Folsom Boulevard and Aerojet Road
in Rancho Cordova, California.
          B. Borrower has financed the ownership, operation and maintenance of
the facility in part with a loan in the aggregate principal amount of $3,898,560
from Five Star Bank (the “Existing Loan”).
          C. In order to refinance the Existing Loan and finance the ownership,
operation and maintenance of the Project, Borrower has requested Lender to
extend, and Lender has agreed to extend, on the terms and conditions set forth
in this Agreement and the other Loan Documents, a senior secured term loan
facility in an aggregate principal amount of $4,500,000.
          D. Borrower has agreed to secure all of the Secured Obligations by
granting to Lender a first priority Lien on the Collateral owned by Borrower.
Agreement
          NOW, THEREFORE, Lender is willing to extend the credit described above
to Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I.
Defined Terms; Rules of Construction
          1.1 Defined Terms. Capitalized terms used in this Agreement shall have
the meanings specified in Annex 1 to this Agreement.
          1.2 Rules of Construction. Except as otherwise expressly provided, the
following rules of interpretation shall apply to this Agreement and the other
Loan Documents: (a) the definitions referred to in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined; (b) whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms; (c) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”; (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require; (e) except as otherwise
expressly provided herein, any reference in this Agreement to any agreement
shall mean such agreement as amended, restated, supplemented or otherwise
modified from time to time; (f) the term “or” is not exclusive unless the
context otherwise requires; (g) except as otherwise expressly provided herein,
all terms of an accounting or

1



--------------------------------------------------------------------------------



 



financial nature shall be construed in accordance with GAAP, as in effect from
time to time; (h) any reference to any Person shall include its successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities; and (i) any
reference to any Legal Requirements in any of the Loan Documents shall include
all references to such Legal Requirements as amended.
ARTICLE II.
Credit
          2.1 Commitment. Subject to the terms and conditions set forth herein,
Lender agrees to make a term loan (the “Term Loan”) to Borrower on the Closing
Date in the amount of $4,500,000. Amounts repaid or prepaid in respect of the
Term Loan may not be re-borrowed.
          2.2 Repayment of Term Loan.
                    (a) Borrower hereby unconditionally promises to pay to
Lender the then unpaid principal amount of the Term Loan on or prior to the
Maturity Date. Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to Lender resulting
from the Term Loan made by Lender, including the amounts of principal and
interest payable and paid to Lender from time to time hereunder. The entries
made in the accounts maintained pursuant to the preceding sentence shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided, that the failure of Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of Borrower to repay
the Term Loan in accordance with the terms of this Agreement.
                    (b) On each Monthly Payment Date prior to the Maturity Date,
commencing on June 1, 2011, Borrower shall repay the principal amount of the
Term Loan in the amount set forth in the schedule of payments attached as
Schedule 2.2 as well as all accrued and unpaid interest. Principal payments
under this Term Loan shall be fixed as provided on Schedule 2.2. Interest on the
unpaid principal amount of the Term Loan shall accrue at the Variable Interest
Rate as provided in Section 2.6 below. To the extent not previously paid, the
Term Loan shall be due and payable on the Maturity Date.
                    (c) Payments set forth in subsections 2.2(a) and (b) above
shall be made in accordance with the Depository Agreement.
          2.3 Prepayment of Term Loan.
                    (a) Mandatory Prepayments. Borrower shall (i) cause all
funds transferred pursuant to the Depositary Agreement in respect of mandatory
prepayments to be applied to the prepayment of Term Loan in accordance with
Section 2.4 and (ii) apply all funds disbursed from the Mandatory Prepayment
Account (as defined in the Depositary Agreement) pursuant to the Depositary
Agreement to the prepayment of Term Loan in accordance with Section 2.4.
                    (b) Prepayments of Term Loan. Borrower may prepay the Term
Loan in whole prior to the Maturity Date.
                         Notwithstanding any other provisions of this
Section 2.3, Borrower shall consult with Lender prior to making any prepayment
when a Financial Contract has been executed between Borrower and Lender in
connection with this Term Loan.

2



--------------------------------------------------------------------------------



 



          2.4 Application of Payments. Except as otherwise specified herein or
in the Depositary Agreement, mandatory prepayments of the Term Loan shall be
applied pro rata to scheduled amortization payments of the Term Loan in inverse
order of maturity and the Commitment shall be reduced in an amount corresponding
to such mandatory prepayment. Scheduled amortization payments shall be applied
to the Term Loan in direct order of maturity and voluntary prepayments of the
Term Loan shall be applied to then outstanding Loans on a pro rata basis.
Neither voluntary nor mandatory prepayments of the Term Loan may be re-borrowed.
          2.5 Fees. On the Closing Date, Borrower agrees to pay to Lender in
immediately available funds a loan fee equal to $22,500. The loan fee shall be
fully earned on the Closing Date and non-refundable.
          2.6 Interest.
                    (a) Rate. Borrower shall pay interest on the unpaid
principal amount of the Term Loan at the Variable Interest Rate subject to the
Interest Rate Floor, provided however that the Interest Rate Floor shall not
apply if a Financial Contract has been executed between Borrower and Lender in
connection with this Term Loan. The interest rate on the Term Loan will not be
less than 6.00% per annum (“Interest Rate Floor”). The Variable Interest Rate on
this loan is subject to change from time to time based on changes in an
independent index which is the daily Wall Street Journal Prime Rate, as quoted
in the “Money Rates” column of The Wall Street Journal (Western Edition),
rounded to two decimal places, all as determined by Lender (the “Index”). The
Index is not necessarily the lowest rate charged by Lender on its loans. If the
Index becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower. Lender will inform Borrower of the
current Index rate upon Borrower’s request. The interest rate change will not
occur more often than each day. Borrower understands that Lender may make loans
based on other rates as well. The Index currently is 3.250% per annum. Interest
on the unpaid principal balance of this loan will be calculated using a rate of
1.250 percentage point over the Index, resulting in an initial rate of 4.500%.
                    (b) Default Interest. If an Event of Default occurs and so
long as it is continuing, Borrower shall pay interest on any outstanding
principal of and interest on the Term Loan or any outstanding fees or other
amounts due and payable by Borrower at a rate equal to 11% per annum.
                    (c) Interest Generally. Accrued interest on the Term Loan
shall be payable by Borrower in arrears on each Monthly Payment Date and on the
Maturity Date; provided, that (A) interest accrued pursuant to clause (b) of
this Section 2.6 shall be payable on demand, and (B) in the event of any
repayment or prepayment of the Term Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment. All interest hereunder shall be computed on the basis of a year of
360 days, and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          2.7 Increased Costs. If any Change in Law shall: (a) impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, Lender,
and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining the Term Loan (or of maintaining its obligation to make
any such Loan) to Borrower or to reduce the amount of any sum received or
receivable by Lender hereunder (whether of principal, interest or otherwise)
(except, in each case, for Taxes), then Borrower will pay to Lender such
additional amount or amounts as will compensate Lender for such additional costs
incurred or reduction suffered. If Lender determines that any Change in

3



--------------------------------------------------------------------------------



 



Law regarding capital requirements has or would have the effect of reducing the
rate of return on Lender’s capital or on the capital of Lender’s holding
company, if any, as a consequence of this Agreement or any of the Term Loan made
by Lender to a level below that which Lender or Lender’s holding company could
have achieved but for such Change in Law (taking into consideration Lender’s
policies and the policies of Lender’s holding company with respect to capital
adequacy), then from time to time Borrower shall pay to Lender such additional
amount or amounts as will compensate Lender or Lender’s holding company for any
such reduction suffered.
          2.8 Taxes. Any and all payments by or on account of any Obligation of
Borrower under any Loan Document shall be made free and clear of and without
deduction or withholding for or on account of any Taxes (other than income or
franchise Taxes imposed on or measured by Lender’s net income); provided, that,
if by any Governmental Rule any Taxes are required to be deducted or withheld
from any such payment, then (i) the sum payable shall be increased as necessary
so that after making all required deductions and withholdings (including
deductions and withholdings applicable to Taxes payable under this Section)
Lender or any other recipient receives an amount equal to the sum it would have
received had no such deductions and withholdings for Taxes been made,
(ii) Borrower shall make such deductions and withholdings and (iii) Borrower
shall timely pay or cause to be paid the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Governmental
Rules. In addition, Borrower shall timely pay or cause to be paid any and all
present or future stamp or documentary Taxes or any other excise, property,
intangible or recording Taxes arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, any
Loan Document to the relevant Governmental Authority in accordance with
applicable Governmental Rules. Borrower shall indemnify or cause to be
indemnified Lender, within 10 days after written demand therefor, for the full
amount of any Taxes paid by Lender or any of its Affiliates on or with respect
to any payment by or on account of any Obligation of Borrower under any Loan
Document (including Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.
          2.9 Payments Generally.
                    (a) Unless otherwise specified, Borrower shall make each
payment required to be made by it under any Loan Document (whether of principal,
interest or fees or of amounts payable under Section 2.7, Section 2.8, or
otherwise) prior to 12:00 p.m., Pacific time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of Lender, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to Lender to the applicable account designated to
Borrower by Lender, except that payments pursuant to Section 2.7, Section 2.8
and Section 8.2 shall be made directly to the Persons entitled thereto, in each
case, subject to the terms of the Depositary Agreement. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of (i) principal

4



--------------------------------------------------------------------------------



 



or interest in respect of the Term Loan or (ii) any other amount due hereunder
or under any other Loan Document shall be made in Dollars.
                    (b) If at any time insufficient funds are received by and
available to Lender from Borrower to pay fully all amounts of principal,
interest and fees then due from Borrower under the Loan Documents, such funds
shall be applied (i) first, towards payment of interest and fees then due from
Borrower hereunder, and (ii) second, towards payment of principal then due from
Borrower hereunder.
ARTICLE III.
Representations and Warranties
          Borrower represents and warrants to Lender, as of the date of this
Agreement, as of the date of each disbursement of loan proceeds, as of the date
of any renewal, extension or modification of the Term Loan, and at all times any
Obligations are outstanding:
          3.1 Organization; Equity Interests. Borrower is a limited liability
company which is, and at all times shall be, duly organized, validly existing,
and in good standing under and by virtue of the laws of the State of California.
Borrower is duly authorized to transact business in all other states in which
Borrower is doing business, having obtained all necessary filings, governmental
licenses and approvals for each state in Borrower is doing business.
Specifically, Borrower is, and at all times shall be, duly qualified as a
foreign limited liability company in all states in which the failure to so
qualify would have a Material Adverse Effect. Borrower has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. The Equity Interests in
Borrower have been duly authorized and validly issued. Except as set forth in
the Borrower Operating Agreement, there is no existing option, warrant, call,
right, commitment or other agreement to which Borrower is a party requiring, and
there is no Equity Interest in Borrower outstanding which, upon conversion or
exchange, would require the issuance by Borrower of any additional Equity
Interests in Borrower or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase an Equity Interest in
Borrower.
          3.2 Assumed Business Names. Borrower has filed or recorded all
documents or filings required by law relating to all assumed business names used
by Borrower. Excluding the name of Borrower, the following is a complete list of
all assumed business names under which Borrower does business: None.
          3.3 Authorization. Borrower’s execution, delivery, and performance of
this Agreement and all other Transaction Documents to which it is a party have
been duly authorized by all necessary action by Borrower and do not conflict
with, result in a violation of, or constitute a default under (a) any provision
of (i) Borrower’s Organic Documents, or (ii) any agreement or other instrument
binding upon Borrower or (b) any law, governmental regulation, court decree, or
order applicable to Borrower or to Borrower’s properties.
          3.4 Legal Effect. This Agreement and the other Loan Documents
constitute, and any instrument or agreement Borrower is required to give under
this Agreement, when delivered, will constitute legal, valid, and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing.
          3.5 Financial Information. Borrower’s financial statements supplied to
Lender (including the pro forma balance sheet of Borrower prepared giving effect
to the transactions to occur on the Closing Date) truly and completely disclose
Borrower’s financial condition as of the date of the statement, and

5



--------------------------------------------------------------------------------



 



there has been no material adverse change in Borrower’s financial condition
subsequent to the date of the most recent financial statement supplied to
Lender. Borrower has no any material obligations, contingent or otherwise,
except as disclosed in such financial statements and as contemplated in
connection with this transaction.
          3.6 Litigation and Claims. No litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Borrower or any of its business, property or rights is pending or, to
Borrower’s Knowledge, threatened, and no other event has occurred which may
materially adversely affect Borrower’s financial condition or properties, other
than litigation, claims, or other events, if any, that have been disclosed on
Schedule 3.6.
          3.7 Disclosure and Projections. All written information (other than
the Projections, forward looking statements, budgets, estimates and information
of a general economic nature) (the “Information”) concerning Borrower or the
Transactions prepared by, or as directed by, Borrower or any of their respective
representatives and made available to Lender in connection with the Transactions
was true and correct in all material respects, as of the date such Information
was furnished to Lender and, as of the Closing Date, did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.
As of the Closing Date, the Projections, forward looking statements, budgets,
estimates and information of a general economic nature prepared, or as directed
by Borrower or any of its representatives and that have been made available to
Lender in connection with the Transactions (a) have been prepared in good faith
based upon assumptions believed by Borrower to be reasonable as of the Closing
Date and (b) as of the Closing Date, have not been modified in any material
respect by Borrower. As of the Closing Date, the Base Case Projections and the
initial Annual Operating Budget are based on reasonable assumptions, are made in
good faith and are consistent with the provisions of the Major Project
Contracts.
          3.8 Major Project Contracts. As of the Closing Date, (a) copies of all
Major Project Contracts as currently in effect have been delivered to Lender by
Borrower, (b) each Major Project Contract entered into as of the date hereof is
in full force and effect and, to Borrower’s Knowledge, no material defaults have
occurred and are continuing thereunder, and (c) except as has been previously
disclosed in writing to Lender, none of the Major Project Contracts entered into
as of the date hereof has been amended, modified or terminated. Schedule 3.8
sets forth each Major Project Contract entered into or expected to be entered
into before or after the Closing Date.
          3.9 No Material Adverse Effect. As of the Closing Date, since the date
of the latest financial statements of Borrower delivered to Lender, there has
been no event or occurrence that has resulted in or could reasonably be expected
to result in, individually or in the aggregate, any Material Adverse Effect.
          3.10 Federal Reserve and Other Regulations No Brokers. Borrower is not
engaged principally in, nor does it have as one of its important activities, the
business of extending credit for the purpose of purchasing or carrying Margin
Stock. No part of the proceeds of the Term Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a

6



--------------------------------------------------------------------------------



 



violation of, or that is inconsistent with, the provisions of the Regulations of
the Federal Reserve Board, including Regulation U or Regulation X. Borrower is
not subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act or the Investment Company Act of 1940, each as amended. In
addition, Borrower is not (i) an “investment company” registered or required to
be registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company, or (ii) a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended. Borrower has no obligation to any
Person in respect of any finder’s, broker’s or investment banking fee with
respect to the Loan Documents or the Transactions or under any other agreement,
document or instrument with any Person, other than fees payable under this
Agreement.
          3.11 Taxes.
                    (a) Borrower (i) has timely filed or caused to be timely
filed all federal and material other Tax returns required to have been filed by
or with respect to it and each such Tax return is complete and accurate in all
material respects and (ii) has timely paid or caused to be timely paid all
material Taxes shown thereon to be due and payable by it and all other material
Taxes or assessments, except Taxes or assessments that are being contested in
accordance with Section 5.9.
                    (b) As of the Closing Date, (i) no Liens for Taxes (other
than Liens for Taxes not yet delinquent) have been filed with respect to the
assets of Borrower, (ii) no unresolved claim has been asserted in writing with
respect to any Taxes of Borrower, (iii) no waiver or agreement by Borrower is in
force for the extension of time for the assessment or payment of any Tax, and
(iv) no request for any such extension or waiver is currently pending. As of the
Closing Date, there is no pending or, to Borrower’s Knowledge, threatened audit
or investigation by any Governmental Authority of Borrower with respect to
Taxes.
                    (c) Borrower is not a party to or bound by any Tax sharing
arrangement or similar agreement or arrangement (whether or not written)
pursuant to which it may have an obligation to make any payments after the
Closing Date.
                    (d) Borrower is, and has been since formation, a
Pass-Through Entity. Borrower has not ever been subject to entity-level Tax, for
federal or applicable state or local income or franchise Tax purposes or for
purposes of any foreign income or franchise Tax imposed by any Governmental
Authority of or in a jurisdiction in which Borrower has any nexus or other
taxable presence. Borrower has not engaged in any “listed transaction” (as
defined in Treasury Regulation section 1.6011-4) or made any disclosure under
Treasury Regulation section 1.6011-4.
                    (e) Borrower has no nexus or other taxable presence outside
the United States, any trade or business or permanent establishment outside the
United States or any other connection to a jurisdiction outside the United
States that could reasonably be expected to subject it to any requirement to
deduct or withhold any Tax with respect to any payment made pursuant to any Loan
Document.
          3.12 Compliance with Laws. Except for matters related to Environmental
Laws and Hazardous Materials which are addressed in Section 3.15, neither
Borrower nor any of its properties or assets is in violation of (nor will the
continued operation of its material properties and assets as currently conducted
violate) any currently applicable Legal Requirements (including any zoning,
building, ordinance, code or approval or any

7



--------------------------------------------------------------------------------



 



building permit), where such violation or default could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
          3.13 Employee Matters. Borrower has no, nor will Borrower have any,
employees.
          3.14 Solvency. Immediately after giving effect to the Transactions to
occur on the Closing Date, (a) the fair value of the assets of Borrower, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Borrower, (b) the present fair saleable value of the
property of Borrower will be greater than the amount that will be required to
pay the probable liability of Borrower on its debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) Borrower will be able to pay its
debts and liabilities, direct, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured (after giving effect to any
guarantees and credit support), and (d) Borrower will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.
          3.15 Hazardous Materials. Except as disclosed on Schedule 3.15,
(a) during the period of Borrower’s ownership of the Collateral, there has been
no use, generation, manufacture, storage, treatment, disposal, Release or
threatened Release of any Hazardous Material by any person acting on behalf of
Borrower with respect to the Collateral; and (b) Borrower has no knowledge of,
or reason to believe that there has been (i) any breach or violation of any
Environmental Law with respect to the Collateral or Borrower, (ii) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Material on, under, about or from the Collateral by any
prior owners or occupants of any of the Collateral, or (iii) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. Upon reasonable notice from Lender, subject to the terms of the Major
Project Contracts, Borrower authorizes Lender and its agents to enter upon the
Collateral at reasonable times to make such inspections and tests as Lender may
deem appropriate to determine compliance of the Collateral with this section of
the Agreement. Any inspections or tests made by Lender upon reasonable cause
shall be at Borrower’ expense and for Lender’s purposes only and shall not be
construed to create any responsibility or liability on the part of Lender to
Borrower or to any other Person. To the extent that any written reports of such
tests or inspections are prepared, copies of such written reports shall be
delivered to Borrower within a reasonable time after Borrower’s request
therefor. The representations and warranties contained herein are based on
Borrower’s due diligence in investigating the Collateral for hazardous waste and
Hazardous Materials.
          3.16 Single Purpose; Separateness. Borrower (a) has not conducted any
business other than the business contemplated by the Transaction Documents, has
no outstanding Indebtedness or other material liabilities other than
Indebtedness or other material liabilities pursuant to or allowed by the
Transaction Documents and, as of the Closing Date, is not party to or bound by
any material contract other than the Transaction Documents to which it is a
party; (b) is not a general partner or a limited partner in any general or
limited partnership or a joint venturer in any joint venture; and (c) has no
direct or indirect Subsidiaries. Borrower conducts its business solely in its
own name in a manner not misleading to other Persons as to its identity and does
not

8



--------------------------------------------------------------------------------



 



commingle its funds or accounts with those of any other entity which is an
Affiliate of Borrower.
          3.17 No Default. No Default or Event of Default has occurred and is
continuing which has not been disclosed in writing by Borrower to Lender.
          3.18 Collateral. (a) The Security Documents are effective to create,
in favor of Lender, legally valid and enforceable security interests in such
right, title and interest Borrower shall from time to time have in all personal
property included in the Collateral, and (b) such security interests are subject
to no Liens other than Permitted Liens. Except to the extent that possession of
portions of the Collateral or any filing or recording is required for
perfection, all such action as is necessary has been taken to establish and
perfect Lender’s rights in and to the Collateral. As of the Closing Date, no
filing, recordation, re-filing or re-recording other than those listed on
Schedule 3.18 is necessary to perfect and maintain the perfection of the
interest, title or Liens of the Security Documents. Borrower has (y) properly
delivered or caused to be delivered to Lender all Collateral that requires
perfection of the security interests described above by possession and
(z) authorized the filings and recordings by Lender required for the perfection
of the security interests described above by filing or recording. Borrower
acknowledges and will not contest that it is the intention of the parties that
none of the solar panels or inverters that are part of the Project constitutes a
real property fixture.
          3.19 Permits.
                    (a) There are no material Permits under existing Legal
Requirements that are or will become Necessary Project Permits other than the
Permits listed on Schedule 3.19.
                    (b) Each Necessary Project Permit identified on
Schedule 3.19 (i) is held by or on behalf of Borrower and is in full force and
effect in all material respects, (ii) is not subject to either (A) any
unsatisfied condition that would reasonably be expected to allow material
modification, expiration or revocation of such Permit or prevent such Permit
from becoming effective or (B) any pending or threatened appeals or other
proceedings that, in each case, could reasonably be expected to result in a
Material Adverse Effect, and (iii) is not subject to any restriction, condition,
limitation or other provision that could reasonably be expected to have a
Material Adverse Effect. All applicable statutory appeal periods or waiting
periods with respect to such Necessary Project Permits have expired. Borrower is
currently in compliance in all material respects with all of the Necessary
Project Permits held by it.
                    (c) There are no actions, suits, investigations or
proceedings at law or in equity or by or on behalf of any Governmental
Authority, or by any other Person, or in arbitration now pending or threatened
against Borrower alleging any failure to comply with the Necessary Project
Permits that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
          3.20 Governmental Approvals. No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is or will be required in connection with (a) the due
execution, delivery and performance by Borrower of the Loan Documents to which
it is a party, (b) the consummation of the Transactions by Borrower or (c) the
grant by Borrower of the Liens granted by it under the Security Documents, or
the validity, perfection and enforceability thereof or for the exercise by
Lender or Borrower, as applicable, of its rights and remedies thereunder, except
(i) the filing of UCC financing statements, (ii) such as have been made or

9



--------------------------------------------------------------------------------



 



obtained and are in full force and effect, (iii) any Permits that are not yet
Necessary Project Permits and (iv) as set forth on Schedule 3.20.
          3.21 Title to Properties and Assets.
                    (a) Borrower has a good and valid easement over all Site
Property applicable to the Project, and such interest is sufficient to conduct
the business of the Project as currently conducted and as contemplated to be
conducted. Borrower has good and valid title to, or valid leasehold, easement,
or license interests in, all of its other material properties and assets
(including all Real Property), subject only to Permitted Liens. As of the
Closing Date, no portion of the Site Property has suffered any material damage
by fire or other casualty loss that has not heretofore been completely repaired
and restored to its original condition to the extent required by this Agreement
and the Depositary Agreement.
                    (b) Borrower has not received any notice of, nor does
Borrower have any Knowledge of, any pending or contemplated condemnation
proceeding affecting any material portion of the Site Property or any sale or
disposition thereof in lieu of condemnation.
                    (c) Borrower is not obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Site Property or any interest therein.
                    (d) Borrower has lawful rights of use and access to all Real
Property necessary to conduct its businesses substantially as presently
conducted (or as to be conducted), subject only to Permitted Liens.
                    (e) As of the Closing Date, no Major Project Contract
Counterparty under any Site Agreement has a mortgage or deed of trust Lien
against such Major Project Contract Counterparty’s interest in its Site
Property.
          3.22 Sufficiency of Assets. Other than (a) services, materials, real
property interests and other rights that can be reasonably expected to be
commercially available when and as required, (b) the Major Project Contracts,
Permits set forth on Schedule 3.19 and governmental approvals set forth on
Schedule 3.20, and (b) services, materials, real property interests and other
rights set forth on Schedule 3.21, the services to be performed, materials, real
property interests, easements and other property and rights owned by or
otherwise granted to Borrower comprise all of the material property interests
necessary to secure any right material to the development, construction,
operation and maintenance of the Project in accordance with all Legal
Requirements, and are sufficient to enable the Project to be located on its
site.
          3.23 Utility Services. All utility services necessary for the
operation of the Project for its intended purposes, are available at the
Project’s site as and when required upon commercially reasonable terms.
          3.24 Intellectual Property. Borrower owns or has the right to use all
patents, trademarks, service marks, trade names, domain names, copyrights,
licenses and other rights which are necessary for the ownership and operation of
the Project in accordance with the Transaction Documents, in each case, as to
which the failure of Borrower to so own or have the right to use could
reasonably be expected to have a Material Adverse Effect. To Borrower’s
Knowledge, no material product, process, method, substance, part or other
material presently contemplated to be sold or employed by Borrower in connection
with its business will infringe any patent, trademark, service mark, trade name,
domain name, copyright, license or other right owned by any other Person.
          3.25 Flood Zones. No portion of the Collateral is located or will be
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

10



--------------------------------------------------------------------------------



 



          3.26 Affiliate Transactions. Other than the transactions listed on
Schedule 3.26, (a) there is no agreement or arrangement between (i) on the one
hand, Borrower, and (ii) on the other hand, any Affiliate of Borrower, director
or employee of Borrower or any member of his or her immediate family, (b) no
shareholder, director, officer or employee of Borrower or any member of his or
her immediate family is indebted to Borrower, and (c) to Borrower’s Knowledge,
no shareholder, director, officer or employee of Borrower has any direct or
indirect ownership interest in any supplier, customer or competitor of Borrower,
other than non-controlling interests in the stock of publicly traded companies.
          3.27 Regulatory Matters. (a) The Project is a QF and shall maintain
such status. (b) The Project is an “independent solar energy producer” within
the meaning of Section 2868 of the California Public Utilities Code.
(c) Borrower is not subject to, or is otherwise exempt from, regulation (i) by
FERC under the Federal Power Act with respect to rates, financial matters or
corporate organization or (ii) except as set forth on Schedule 3.27, under any
state law or regulation respecting the rates of electric utilities or the
financial and organizational regulation of electric utilities. (d) Neither
Lender nor any of its “affiliates” (as defined in PUHCA and applicable FERC
regulations), solely by virtue of the execution, delivery and performance of or
the consummation of the transactions contemplated by Loan Documents, shall be or
become subject to, or not exempt from, regulation under PUHCA, the Federal Power
Act or any Legal Requirement with respect to the regulation under any state law
or regulation respecting the rates of electric utilities or the financial and
organizational regulation of electric utilities; provided, that this subsection
does not apply in the case of any exercise of remedies under the Loan Documents
that results in the direct or indirect ownership of a Project by Lender or any
of its “affiliates” (as defined in PUHCA and applicable FERC regulations).
          3.28 Anti-Terrorism Laws; Foreign Corrupt Practices Act. Neither
Borrower nor any Affiliate of Borrower is in violation of any Anti-Terrorism
Laws. The use of the proceeds of the Term Loan by Borrower will not violate any
Anti-Terrorism Laws. No part of the proceeds from the Term Loan hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in material
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.
          3.29 Cash Grant. Borrower has filed the Cash Grant Application for a
Cash Grant in the amount of $3,346,338. Borrower has received the Cash Grant in
the amount of $3,346,338. To the extent such ownership would trigger a Recapture
Event for the Project, neither Borrower, nor any direct or indirect owner
thereof, is a Disqualified Person.
ARTICLE IV.
Conditions to Closing
          4.1 Closing Conditions. The occurrence of the Closing Date is subject
to the satisfaction of the following conditions, in each case, as applicable:
                    (a) Governing Documents. Lender shall have received:

11



--------------------------------------------------------------------------------



 



                              (i) a copy of the certificate of formation or
other formation documents, including all amendments thereto, of Borrower and
Managing Member, certified as of a recent date by the Secretary of State of the
state of such Person’s organization, and a certificate as to the good standing
of such Person as of a recent date from such Secretary of State;
                              (ii) a certificate of a Responsible Officer of
Borrower and Managing Member, dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the limited liability company
operating agreement, by-laws or other governing document of such Person (which
shall be in form and substance reasonably satisfactory to Lender), as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the appropriate governing
entity or body of such Person, authorizing the execution, delivery and
performance of the Transaction Documents to which such Person is a party, the
borrowings and guarantees hereunder and the granting of the Liens contemplated
to be granted by Borrower under the Security Documents, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate of formation or other formation documents
of such Person have not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(i) above, (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Person and (E) as to the absence of any pending
proceeding for the dissolution or liquidation of such Person or, to the
knowledge of such Responsible Officer, threatening the existence of such Person;
                              (iii) a certificate of another Responsible Officer
of the Borrower and Managing Member as to the incumbency and specimen signature
of the Responsible Officer executing the certificate pursuant to clause
(ii) above; and
                              (iv) such other documents with respect to Borrower
or Managing Member as Lender may reasonably request.
                    (b) Loan Documents. Lender shall have received duly
authorized and executed originals of this Agreement and each other Loan
Document, including a duly executed promissory note in the form of Exhibit A, in
each case, in form and substance satisfactory to Lender.
                    (c) Legal Opinions. Lender shall have received written
opinions from counsel for Borrower, and Managing Member, (i) in form and
substance reasonably satisfactory to Lender and its counsel, (ii) dated the
Closing Date, (iii) addressed to Lender and (iv) covering such matters relating
to the Transaction Documents and the Project as Lender shall reasonably request
and which are customary for transactions of the type contemplated by the
Transaction Documents.
                    (d) Personal Property Collateral; Filings and Recordings.
                              (i) Lender shall have been granted on the Closing
Date first priority perfected Liens on the Collateral (subject only to Permitted
Liens).
                              (ii) Lender shall have received: (A) appropriately
completed UCC financing statements (Form UCC-1), naming Borrower as debtor and
Lender as secured party, in form appropriate for filing as may be necessary to
perfect the security interests purported to be created by the Security Documents
covering the applicable Collateral; and (B) certified copies of requests for
information or copies, or equivalent reports, listing all effective financing
statements that name Borrower as debtor and that are filed in the applicable
jurisdictions, together with copies of such other financing statements (none of
which shall cover the Collateral except to the extent evidencing Permitted
Liens).
                    (e) Major Project Contracts. Lender shall have received
fully executed copies of each Major Project Contract entered into as of the
Closing Date, in each case, in form and substance

12



--------------------------------------------------------------------------------



 



reasonably satisfactory to Lender, which Major Project Contracts shall be in
full force and effect and enforceable against each party thereto as of the
Closing Date.
                    (f) Insurance. Insurance complying with Schedule 5.8 shall
be in full force and effect and Lender shall have received a certificate from
Borrower’s insurance broker(s), dated as of the Closing Date and identifying
underwriters, type of insurance, insurance limits and policy terms, describing
the insurance obtained and stating that such insurance is in full force and
effect and that all premiums then due thereon have been paid.
                    (g) Independent Engineer Report. Lender shall have received
the Independent Engineer Report, together with a certificate of the Independent
Engineer, in each case, in form and substance satisfactory to Lender.
                    (h) Payment of Transaction Costs; Funds Flow Memorandum.
Borrower shall pay, out of the proceeds of the Term Loan, all closing costs and
fees due on the Closing Date in accordance with the Funds Flow Memorandum, which
shall be delivered, and shall be in form and substance reasonably satisfactory,
to Lender.
                    (i) Financial Statements. Lender shall have received a
correct and complete copy of the pro forma balance sheet of Borrower.
                    (j) Base Case Projections. Lender shall have received the
Base Case Projections, which shall be in form and substance reasonably
satisfactory to Lender.
                    (k) Real Property. (i) Borrower shall own all Real Property
rights required for the operation and maintenance of the Project (including
access thereto) as of the Closing Date, free and clear of all Liens (other than
Permitted Liens) in a manner consistent with the Base Case Projections, as
certified by a Responsible Officer of Borrower. (ii) Lender shall have received
evidence satisfactory to Lender that (A) the Real Property on which the Project
shall be located is free of liens to which the Collateral could become subject
and (B) it is the intent of all Major Project Contract Counterparties to the
Site Agreements that the solar panels, platforms, improvements and other
components constituting the Project are not fixtures. (iii) Lender shall have
received a copy of the Project’s Site Agreement, fully executed. (iv) Lender
shall have received a security interest in the Easement, in a form of a Deed of
Trust satisfactory to Lender, and delivered by Borrower to Lender, granting a
lien on Borrower’s Real Property rights to Lender (or a trustee for the benefit
of Lender) as additional security for this Term Loan.
                    (l) Necessary Project Permits. Lender shall have received a
copy of each Necessary Project Permit, and each such Necessary Project Permit
shall be in full force and effect.
                    (m) Establishment of Accounts. Each of the Project Accounts
(as defined in the Depositary Agreement) described in the Depositary Agreement
shall have been established with Lender in accordance with the Depositary
Agreement.
                    (n) Instructions Regarding Lockbox. Lender shall have
received evidence that SMUD and Site Host have been instructed to send all
payments with respect to the PBI Agreement and the PPA, respectively, to the
applicable lockbox held with Lender, as provided in the Depositary Agreement.
                    (o) U.S.A. Patriot Act. Lender shall have received, at least
five Business Days prior to the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” laws and Anti-Terrorism Laws, including the U.S.A. Patriot Act.
                    (p) Existing Loan. Borrower shall have prepaid in full the
principal amount of the Existing Loan outstanding, plus all accrued interest due
and owing through the Closing Date and all other

13



--------------------------------------------------------------------------------



 



obligations of Borrower due and owing through such date to the lender under the
documents evidencing or securing the Existing Loan.
                    (q) Placed in Service Date; No Liens. Lender shall have
received evidence satisfactory to Lender that the Placed in Service Date shall
have occurred with respect to the Project, Borrower shall have paid Contractor
all amounts due Contractor in connection with the construction of the Project or
that Borrower shall have been fully released from liability for such amounts,
and there shall not have been filed with or served upon Borrower or the Project
(or any part thereof) notice of any Lien, claim of Lien or attachment upon or
claim affecting the right to receive payment of any of the moneys payable to any
of the Persons named on such request which has not been released, other than
Permitted Liens.
                    (r) Permits. Borrower shall have duly obtained or been
assigned and there shall be in full force and effect in the name of Borrower,
and not subject to any current legal proceeding, waiting period or appeal or to
any unsatisfied condition that would reasonably be expected to allow material
modification, expiration or revocation of, and all applicable appeal periods
shall have expired with respect to, all Necessary Project Permits. Such
Necessary Project Permits shall not be subject to any restriction, condition,
limitation or other provision that could reasonably be expected to have a
Material Adverse Effect or a Project Material Adverse Effect. With respect to
any of the Permits not yet obtained, no facts or circumstances shall exist which
indicate that any such Permit will not be timely obtainable without material
difficulty, delay or expense prior to the time that such Permit becomes a
Necessary Project Permit. Borrower shall have caused to be filed with FERC a
self-certification of QF status with respect to the Project, and such
self-certification of QF status shall be in full force and effect, and the
Project shall be a QF.
                    (s) Funding of Debt Service Reserve Account. The Debt
Service Reserve Account shall have been funded to an amount equal to or greater
than the Required Debt Service Reserve Amount (as defined in the Depositary
Agreement).
                    (t) Representations and Warranties. The representations and
warranties (i) set forth in Article III and made by Borrower in each other Loan
Document, shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall be true and correct in all respects) on and as of the Closing Date, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
                    (u) No Event of Default or Default. At the time of and
immediately after the Closing Date, no Event of Default or Default shall have
occurred and be continuing.
                    (v) No Project Material Adverse Effect. At the time of and
immediately after the Closing Date, there shall have been no event or occurrence
which has resulted in or could reasonably be expected to result in, individually
or in the aggregate, any Project Material Adverse Effect.
                    (w) Easement. The Site Agreement shall be in full force and
effect, the Site Agreement shall have been amended, as may be reasonably
required by Lender, and Lender shall have received a copy of the executed Site
Agreement, as so amended.
                    (x) Consents and Agreements of Major Project Contract
Counterparties. Borrower shall have obtained consents, assignments and
agreements of the Major Project Contract Counterparties, in form and substance
satisfactory to Lender in its sole discretion, consenting to the Transactions
(including the granting of the Liens pursuant to the Security Documents),
granting notice and cure rights to Lender under the Major Project Contracts, and
containing such other provisions as Lender may require.

14



--------------------------------------------------------------------------------



 



                    (y) Access to Site Property. Lender shall have been granted
access by Borrower to the Site Property, or shall have received such other
guaranty of access to the Site Property as may be satisfactory to Lender in its
sole discretion.
ARTICLE V.
Affirmative Covenants
          Borrower covenants and agrees with Lender that, from the Closing Date
through the Discharge Date:
          5.1 Use of Proceeds. Borrower shall apply or cause to be applied
(a) the proceeds of the Term Loan solely to repay the outstanding amounts under
the Existing Loan, and (b) all Project Revenues, Insurance Proceeds,
Condemnation Proceeds, and Project Damages, in each case, in accordance with the
Depositary Agreement.
          5.2 Warranty of Title. Borrower shall maintain good and valid title to
all of Borrower’s properties and assets (that are individually or in the
aggregate material), subject only to Permitted Liens, in each case, other than
those properties and assets disposed of in accordance with the Loan Documents.
          5.3 Notices. Borrower shall promptly inform Lender in writing of
(a) all material changes in Borrower’s financial condition, (b) all existing and
all threatened litigation, claims, investigations, administrative proceedings or
similar actions affecting Borrower which could materially affect the financial
condition of Borrower, (c) any revocation, modification, failure to renew or the
like of any Necessary Project Permit or the imposition of additional material
conditions thereto, (d) any Default or Event of Default or any breach or default
under any Major Project Contract, (e) any casualty, damage or loss to the
Project, whether or not insured, (e) any early cancellation or material change
in the terms, coverage or amounts of any insurance policies, (f) any termination
or material amendment of any Major Project Contract, any material event of force
majeure asserted under any Major Project Contract, (g) any condemnation, taking
or seizure by a Governmental Authority with respect to the Project or the Site
Property, (h) any noncompliance with Environmental Laws, (i) any change that
could reasonably be expected to increase O&M Costs for the Project in excess of
5% per year, (j) any failure of a Material Warranty, or (k) any Material Adverse
Effect.
          5.4 Financial Statements; Financial Records.
                    (a) Financial Statements. Borrower shall deliver or cause to
be delivered to Lender the following:
                              (i) Interim Statements. On a bi-annual basis, as
soon as available, but in no event later than 30 days after the period ending
June 30th and the period ending December 31st, Borrower shall provide Lender
with balance sheet, income and expense statements, reconciliation of net worth
and statement of cash flows, with notes thereto for the period ended, prepared
by Borrower and in form reasonably satisfactory to Lender.
                              (ii) Annual Statements. As soon as available, but
in no event later than 90 days after the end of each fiscal year, Borrower shall
provide Lender with Borrower’s balance sheet,

15



--------------------------------------------------------------------------------



 



income and expense statements, reconciliation of net worth and statement of cash
flows, with notes thereto for the year ended, prepared by Borrower and in form
reasonably satisfactory to Lender.
                    (b) Books and Records; GAAP. Borrower shall maintain its
books and records in accordance with GAAP, applied on a consistent basis, and
permit Lender to examine and audit Borrower’s books and records at all
reasonable times. All financial reports required to be provided under this
Agreement shall be prepared in accordance with GAAP, applied on a consistent
basis, and certified by Borrower as being true and correct.
          5.5 Annual Budgets; Annual Operating Reports; Compliance Certificates.
                    (a) On or before the date that is 60 days prior to the end
of any fiscal year of Borrower, Borrower shall deliver to Lender copies of an
operating plan and budget for such year (or, in the case of the initial Annual
Operating Budget, the period from the Closing Date to December 31, 2011) with
respect to the operation and maintenance of the Project, detailed by month, of
anticipated revenues, such budget to include debt service, maintenance, repair
and operation expenses under the relevant operation and maintenance contracts
with respect to each such Project (including reasonable allowance for
contingencies), reimbursable management expenses and fees, reserves and all
projected O&M Costs for the Project for the period, to the conclusion of the
subsequent full fiscal year thereafter, and for the corresponding periods with
respect to each subsequent annual operating budget (each, an “Annual Operating
Budget”), in customary form. No Annual Operating Budget shall be adopted or
implemented without the prior written consent of Lender (which consent shall not
be unreasonably withheld, delayed or conditioned).
                    (b) Borrower shall deliver to Lender, within 30 days after
the end of each fiscal quarter, a report with respect to such fiscal quarter,
summarizing, with respect to the Project as of such fiscal quarter-end, (i) any
Project Contract entered into or terminated during such fiscal quarter (whether
by expiration in accordance with its terms or otherwise), (ii) revenue and
operating data, (iii) the actual level of production and operating hours of the
Project and other operating and performance data and (iv) the O&M Costs and the
Capital Expenditures incurred during such fiscal quarter with a comparison to
budgeted amounts for such costs.
          5.6 Maintenance of Existence; Properties; Inspections.
                    (a) Except as otherwise expressly permitted under this
Agreement, Borrower shall (i) maintain and preserve (A) its existence as a
California limited liability company and (B) all material rights, privileges and
franchises necessary or desirable in the normal conduct of its business and
(ii) engage only in the businesses permitted under Section 6.5.
                    (b) Borrower shall (i) perform and observe its obligations
under the Project Contracts to which Borrower is a party, and the applicable
Necessary Project Permits in Borrower’s name and (ii) preserve, protect and
defend its rights, under such Project Contracts, and Necessary Project Permits,
including prosecution of suits to enforce any right of Borrower thereunder and
enforcement of any claims with respect thereto, except where failure to do so
could not reasonably be expected to have a Material Adverse Effect or a Project
Material Adverse Effect.
                    (c) Borrower shall permit employees or agents of Lender at
any reasonable time to inspect any and all Collateral for the Loan (subject to
the terms of the Major Project Contracts) and Borrower’s other properties and to
examine or audit Borrower’s books, accounts, and records and to make copies and
memoranda of such books, accounts, and records. If Borrower now or at any time
hereafter maintains any records (including without limitation computer generated
records and computer software programs for the generation of such records) in
the possession of a third party, Borrower, upon request of Lender, shall notify
such party to permit Lender free access to such records at all reasonable times
and to provide Lender with copies of any records it may request, all at
Borrower’ expense.

16



--------------------------------------------------------------------------------



 



          5.7 Separate Existence. Borrower shall (a) maintain entity records and
books of account separate from those of any other entity which is an Affiliate
of Borrower, (b) not commingle its funds or assets with those of any other
entity which is an Affiliate of Borrower, (c) file its own Tax returns as may be
required under applicable Governmental Rules and pay any Taxes required to be
paid under applicable Governmental Rules, (d) at all times conduct its business
solely in its own name in a manner not misleading to other Persons as to its
identity and (e) provide that its board of directors or other analogous
governing body will hold all appropriate meetings to authorize and approve
Borrower’s actions, which meetings will be separate from those of other
entities.
          5.8 Insurance.
                    (a) Borrower shall maintain fire and other risk insurance,
public liability insurance, and such other insurance as Lender may require with
respect to Borrower’ properties and operations, in form, amounts, coverages and
with insurance companies acceptable to Lender, as further set forth on
Schedule 5.8 and apply any insurance proceeds received in accordance with the
Depositary Agreement. Borrower, upon request of Lender, will deliver to Lender
from time to time the policies or certificates of insurance in form satisfactory
to Lender, including stipulations that coverages will not be cancelled or
diminished without at least 30 days’ (or 10 days’ in the event of a failure to
pay premiums) prior written notice to Lender. Each insurance policy also shall
include an endorsement providing that coverage in favor of Lender will not be
impaired in any way by any act, omission or default of Borrower or any other
Person. In connection with all policies covering assets in which Lender holds or
is offered a security interest for the Term Loan, Borrower will provide Lender
with such lender’s loss payable or other endorsements as Lender may require.
                    (b) Borrower shall furnish to Lender, upon request of
Lender, reports on each existing insurance policy showing such information as
Lender may reasonably request, including without limitation the following:
(i) the name of the insurer; (ii) the risks insured; (iii) the amount of the
policy; (iv) the properties insured; (v) the then current property values on the
basis of which insurance has been obtained, and the manner of determining those
values; and (vi) the expiration date of the policy. In addition, upon request of
Lender (however not more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral. The cost of such appraisal shall be paid
by Borrower.
          5.9 Taxes, Charges and Liens. Borrower shall pay and discharge when
due all of its indebtedness and obligations (and all utility and other charges
incurred in the operation, maintenance, use, occupancy and upkeep of the
Project), including without limitation all Taxes of every kind and nature,
imposed upon Borrower or its properties, income, or profits, prior to the date
on which penalties would attach, and all lawful claims that, if unpaid, might
become a lien or charge upon Borrower’s properties, income, or profits; provided
however, that Borrower will not be required to pay and discharge any such Tax so
long as (i) the legality of the same shall be contested in good faith by
appropriate proceedings, and (ii) Borrower shall have established on Borrower’s
books adequate reserves with respect to such contested Tax in accordance with
GAAP. Borrower is and shall remain a Pass-Through Entity. No Loan Party shall
have any nexus or other taxable presence outside the United States, any trade or
business or permanent establishment outside the United States or any other
connection to a jurisdiction outside the United States that could reasonably be
expected to subject it

17



--------------------------------------------------------------------------------



 



to any requirement to deduct or withhold any Tax with respect to any payment
made pursuant to any Loan Document.
          5.10 Performance; Major Project Contracts. Borrower shall perform and
comply, in a timely manner, with all terms, conditions, and provisions set forth
in this Agreement and the other Loan Documents, and in all other instruments and
agreements between Borrower and Lender. Borrower shall (i) comply in all
material respects with Borrower’s obligations under the Major Project Contracts
to which it is a party and (ii) enforce all of Borrower’s rights and remedies
under the Major Project Contracts.
          5.11 Operations.
                    (a) Borrower shall (i) keep, operate and maintain the
Project, or cause the same to be kept, in good operating condition consistent in
all material respects with the Loan Documents, all applicable Project Contracts
and Necessary Project Permits, Prudent Industry Practices, the then-current
Annual Operating Budget and Legal Requirements, and make or cause to be made all
repairs (ordinary wear and tear excepted) necessary to keep the Project in such
condition.
                    (b) Borrower shall maintain executive and management
personnel with substantially the same qualifications and experience as the
present executive and management personnel; provide written notice to Lender of
any change in executive and management personnel; and conduct its business
affairs in a reasonable and prudent manner.
          5.12 Compliance with Governmental Requirements; Necessary Project
Permits. Borrower shall comply with all Legal Requirements, now or hereafter in
effect, of all Governmental Authorities applicable to the conduct of Borrower’s
properties, businesses and operations, and to the use or occupancy of the
Collateral, including, without limitation, obtaining, maintaining and complying
with all Necessary Project Permits in Borrower’s name. Borrower may contest in
good faith any such law, ordinance, or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Borrower has notified
Lender in writing prior to doing so and so long as, in Lender’s sole opinion,
Lender’s interests in the Collateral are not jeopardized. Lender may require
Borrower to post adequate security or a surety bond, reasonably satisfactory to
Lender, to protect Lender’s interest.
          5.13 Environmental Compliance and Reports; Environmental Studies.
                    (a) Borrower shall comply in all material respects with any
and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower’s part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within 30 days
after receipt thereof a copy of any notice, summons, lien, citation, directive,
letter or other communication from any governmental agency or instrumentality
concerning any intentional or unintentional action or omission on Borrower’s
part in connection with any environmental activity whether or not there is
damage to the environment and/or other natural resources.
                    (b) Borrower shall promptly conduct and complete, at
Borrower’s expense, all such investigations, studies, samplings and testings, to
the extent permitted by law, as may be reasonably requested by Lender or any
governmental authority relative to any substance, or any waste or by-product

18



--------------------------------------------------------------------------------



 



of any substance defined as a Hazardous Material under applicable federal,
state, or local law, rule, regulation, order or directive, at or affecting any
property or any facility owned, leased or used by Borrower.
          5.14 U.S.A. Patriot Act. Borrower shall provide Lender with all
information regarding Borrower, to the extent requested, required by Lender to
comply with applicable “know your customer” laws and Anti-Terrorism Laws,
including the U.S.A. Patriot Act.
          5.15 Additional Assurances. Borrower shall make, execute and deliver
to Lender such promissory notes, mortgages, deeds of trust, security agreements,
assignments, financing statements, instruments, documents and other agreements
as Lender or its attorneys may reasonably request to evidence and secure the
Term Loan and to perfect all Liens and shall furnish such additional information
and statements, as Lender may request from time to time.
ARTICLE VI.
Negative Covenants
          Borrower covenants and agrees with Lender that from the Closing Date
through the Discharge Date, Borrower shall abide by the following negative
covenants:
          6.1 Indebtedness and Contingent Liabilities. Borrower shall not incur,
create, assume or permit to exist any Indebtedness, including, but not limited
to, as surety, guarantor or accommodation endorser for the obligation of any
other Person, other than Permitted Debt.
          6.2 Liens. Borrower shall not create, assume or permit to exist any
Lien on or with respect to the Collateral other than Permitted Liens or (b) any
Lien on Borrower’s Equity Interests other than the Liens granted under the Loan
Documents.
          6.3 Restricted Payments. Borrower shall not make any payments which
are Restricted Payments, other than as permitted in the Depositary Agreement.
          6.4 Sale of Assets. Other than pursuant to the terms of the Site
Agreement, Borrower shall not sell, lease, transfer of otherwise dispose of any
of its assets or properties, other than (a) the sale of Power or Environmental
Attributes (but solely to the extent that such Environmental Attributes are not
necessary for the operation of the Project in accordance with Prudent Industry
Practices, Governmental Rules and the terms of any Project Contract); or
(b) sales or dispositions of materials and equipment that are worn out, obsolete
or no longer useful.
          6.5 Business Activities. Borrower shall not engage in activities other
than (a) the ownership, development, construction, operation, financing and
leasing of the Project and any activities incidental to the foregoing, (b) the
other activities contemplated by the Transaction Documents, and (c) activities
incidental to the foregoing. Borrower shall not (y) create, form or acquire any
subsidiary or (z) enter into any partnership or joint venture.

19



--------------------------------------------------------------------------------



 



          6.6 No Liquidation, Merger or Consolidation. Other than pursuant to
the terms of the Site Agreement, Borrower shall not liquidate, wind-up or
dissolve, or sell, lease or otherwise transfer or dispose of all or
substantially all of its property, assets or business or combine, merge or
consolidate with or into any other entity, or change its legal form, or make any
election to be treated as other than a Pass-Through Entity or implement any
material acquisition or purchase of assets consisting of a business or line of
business from any Person, or change the nature of its business.
          6.7 Lease Transactions. Borrower shall not enter into any transaction
for the lease of any assets, whether operating leases, capital leases or
otherwise, other than any lease constituting Permitted Debt.
          6.8 Investments. Borrower shall not make any investment of funds
(whether by purchase of stocks, bonds, notes or other securities, loan,
extension of credit, advance or otherwise) other than (a) Permitted Investments
of funds in Borrower Accounts in accordance with the Depositary Agreement and
(b) Capital Expenditures permitted under Section 6.18.
          6.9 Transactions with Affiliates. Borrower shall not directly or
indirectly enter into any transaction or series of transactions with or for the
benefit of an Affiliate, other than (a) transactions pursuant to and in
connection with the Major Project Contracts, (b) transactions in the ordinary
course of business of Borrower on terms no less favorable to Borrower than those
which would be included in an arm’s-length transaction with a non-Affiliate and
disclosed to Lender in writing, and (c) the payment of Restricted Payments
expressly permitted under Section 6.3.
          6.10 Regulations. Borrower shall not directly or indirectly apply any
part of the proceeds of the Term Loan or other extensions of credit hereunder or
other revenues to the purchasing or carrying of any Margin Stock.
          6.11 Fiscal Year, Name, Location and EIN. Borrower shall not change
(a) Borrower’s fiscal year, name or federal employer identification number
without Lender’s consent (which consent shall not be unreasonably withheld,
delayed or conditioned) or (b) the location of Borrower’s principal place of
business without 30 days prior written notice to Lender.
          6.12 Accounts. Borrower shall not maintain any accounts other than the
Borrower Accounts.
          6.13 Hazardous Materials. Borrower shall not treat, store, use or
Release any Hazardous Material in, on or at any of the properties or facilities
owned or leased by Borrower (except for inventories of substances that are used
or are to be used in the ordinary course of business of Borrower (which
inventories have been stored and used and wastes disposed of in material
compliance with all applicable Permits and Environmental Laws)), except as could
not reasonably be expected to expose Lender or Borrower to material liability.
In the event of any such Release, Borrower shall conduct and complete any
investigation, study, sampling and testing, and undertake any

20



--------------------------------------------------------------------------------



 



corrective, cleanup, removal, response, remedial or other action necessary to
identify, report, remove and remediate all Hazardous Material Released at, on,
in, under or from the Project or applicable Real Property, to the extent
required by and in accordance in all material respects with the requirements of
all Environmental Laws.
          6.14 Hedging Agreements. Borrower shall not enter into or become a
party to any Hedging Agreement.
          6.15 Amendments to and Termination of Certain Documents. Borrower
shall not:
                    (a) cancel or terminate any Major Project Contract to which
Borrower is a party or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Major Project Contract to which Borrower
is a party or give any consent, waiver or approval thereunder (other than any
amendments, modifications, consents, waivers or approvals of an administrative
nature or otherwise immaterial), waive any material default under or material
breach of any Major Project Contract to which Borrower is a party, or agree in
any manner to any other amendment, modification or change of any term or
condition of any Major Project Contract to which Borrower is a party; provided,
that: (i) the extension of the term of a Major Project Contract on substantially
the same terms and conditions then in effect (or on more favorable terms and
conditions to Borrower, taken as a whole), taken as a whole, shall be deemed to
not violate this Section 6.15; and (ii) no such cancellation, termination,
waiver, approval or consent of or under a Major Project Contract shall
constitute a Default or an Event of Default if Borrower enters into a
Replacement Major Project Contract within 30 days thereafter; or
                    (b) permit the amendment, supplement, modification or waiver
of any provision of the Organic Documents of Borrower in any material respect.
          6.16 Additional Major Project Contracts. Without the written consent
of Lender, Borrower shall not enter into, become a party to, or become liable
under any Additional Major Project Contract (with any series of related Major
Project Contracts or other Project Contracts entered into as part of a single
transaction or series of related transactions to be considered as one Additional
Major Project Contract for purposes of this Section 6.16).
          6.17 O&M Contract.
                    (a) Borrower shall not amend the O&M Contract unless Lender
shall have provided prior written consent thereto (which consent shall not be
unreasonably withheld, delayed or conditioned).
                    (b) Borrower shall not consent, without Lender’s prior
written approval (which approval shall not be unreasonably withheld, delayed or
conditioned), to any settlement or waiver by the Contractor of any claim,
proceeding, warranty, damages or guaranty which could reasonably be expected to
materially adversely affect the rights or interests of Borrower.
          6.18 Capital Expenditures; Expansion. Borrower shall not make any
Capital Expenditures other than any (a) Capital Expenditures to the extent paid
solely with the proceeds of Voluntary Equity Contributions or the proceeds
distributed pursuant to the Depositary Agreement, (b) Necessary Capital
Expenditures and (c) Capital Expenditures set forth in the applicable Annual
Operating Budget, not in excess by more than 105% of the amounts set forth in
such Annual Operating Budget for Capital Expenditures. Borrower shall not
expand, repower or otherwise increase the capacity of the Project beyond the
levels generally contemplated by the Base Case Projections, or

21



--------------------------------------------------------------------------------



 



undertake any activities in furtherance thereof, enter into any contract,
commitment or other binding arrangement in respect thereof, apply for, modify or
seek modification of any Permit with respect thereto, or expend any money in
furtherance of any of the foregoing, in each case, without the written consent
of Lender (which consent shall not be unreasonably withheld, delayed or
conditioned).
          6.19 No Recapture Event. Borrower shall not take any action or fail to
take an action that would cause any Cash Grant to be subject to a Recapture
Event, including the issuance, sale, assignment or transfer of any direct or
indirect Equity Interest in Borrower to any Disqualified Person.
          6.20 Tax Credits. Unless (a) Lender shall have consented in writing
(which consent shall not be unreasonably withheld, delayed or conditioned) and
(b) there shall be no material adverse effect on the interests of Lender in
respect of the Transactions resulting therefrom or reasonably expected to result
therefrom, Borrower shall not claim, or permit or cause to be claimed, any
federal tax credit (including under Section 45 or Section 48 of the Code) (the
“Tax Credits”) with respect to any portion of the Project constituting
qualifying energy property for purposes of the Cash Grant or any property
described in the Cash Grant Application.
          6.21 Energy Regulatory Status. Without the consent of Lender, the
Project shall retain status as a QF so long as necessary to be eligible for the
exemptions from regulation available to QFs and the owners of QFs under PUHCA
and the FPA.
ARTICLE VII.
Events of Default
          7.1 Events of Default. The occurrence of any of the following events
shall constitute an event of default hereunder (each, an “Event of Default”):
                    (a) Misrepresentations. Any representation or warranty made
or deemed made by Borrower in any Loan Document, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other document furnished by or on behalf of Borrower in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished by
Borrower.
                    (b) Principal Payment Default. Default shall be made in the
payment of any principal of the Term Loan when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof.
                    (c) Interest and Fee Payment Default. Default shall be made
in the payment of any interest on the Term Loan or in the payment of any fee or
any other amount (other than an amount referred to in (b) above) due under any
Loan Document, when and as the same shall become due.
                    (d) Immediate Covenant Default. Default shall be made in the
due observance or performance by Borrower of any covenant, condition or
agreement contained in Section 5.1 (Use of Proceeds), Section 5.3(d) (Notices —
Defaults and Events of Default), Section 5.4(a) (Financial Statements),
Section 5.6(a) (Maintenance of Existence), Section 5.8 (Insurance), Section 5.14
(U.S.A. Patriot Act); and Article VI (Negative Covenants).

22



--------------------------------------------------------------------------------



 



                    (e) Covenant Defaults with Cure. Default shall be made in
the due observance or performance by Borrower of any other covenant, condition
or agreement under the Loan Documents (other than those listed in paragraphs
(b), (c) and (d) above) and such default shall continue unremedied for a period
of 30 days after notice thereof from Lender to Borrower; provided, that, if
(1) such breach or default cannot be cured within such 30-day period (or such
lesser period of time, as the case may be), (2) such breach or default is
reasonably susceptible of cure within 90 days after such breach or default,
(3) Borrower is proceeding with its best efforts to cure such breach or default,
and (4) Lender shall have received a certificate of a Responsible Officer of
Borrower to the effect of clauses (1), (2), and (3) above and stating what
action Borrower is taking to cure such breach or default, then such 30-day cure
period (or such lesser period of time, as the case may be) shall be extended to
such date, not to exceed a total of 90 days, as shall be necessary for Borrower
diligently to cure such breach or default.
                    (f) Non-Payment; Cross-Acceleration. (i) A default shall
occur in the payment when due and all applicable grace periods shall have
expired, whether by acceleration or otherwise, of any Indebtedness (other than
the Term Loan) of Borrower in an aggregate principal amount or agreement value
exceeding $50,000, or (ii) a default shall occur in the performance or
observance of any obligation or condition with respect to such Indebtedness if
the effect of such default is to accelerate the maturity of such Indebtedness or
terminate such Indebtedness.
                    (g) Involuntary Bankruptcy. An involuntary proceeding shall
be commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of Borrower, or of a substantial part
of the property or assets of Borrower, under the U.S. Bankruptcy Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower for a substantial part of the property or assets of Borrower, or
(iii) the winding-up or liquidation of Borrower, and, in each case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered.
                    (h) Voluntary Bankruptcy. Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the U.S.
Bankruptcy Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (g) above, (iii) apply for, request or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower or for a substantial part of the property or assets of Borrower,
respectively, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its
inability or fail generally to pay its debts as they become due.
                    (i) Judgments. One or more judgments or orders for the
payment of money in excess of $50,000 (inclusive of any judgment in favor of the
United States Treasury Department arising from the occurrence of a Recapture
Event but exclusive of judgment amounts covered by insurance) shall be rendered
against Borrower and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order and shall have continued
for a period of 60 consecutive days without a stay of enforcement or (ii) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect with respect to Borrower, as applicable.
                    (j) ERISA. One or more ERISA Events shall have occurred
that, individually or in the aggregate, could reasonably be expected to result
in liability to Borrower or its ERISA Affiliates in excess of $50,000.
                    (k) Loan Documents. (i) Any Loan Document shall cease to be
in full force and effect or shall be declared void by a Governmental Authority,
or any party thereto (other than Lender) shall claim such unenforceability or
invalidity or (ii) any security interest in the Collateral purported to be

23



--------------------------------------------------------------------------------



 



created by any Security Document shall fail or cease to be, or shall be asserted
in writing by Borrower not to be, a valid and perfected security interest
(having the priority required by this Agreement and the relevant Security
Document) in the securities, assets or properties covered thereby.
                    (l) Loss of QF Status. The Project shall cease to be a QF
and such event has, or could reasonably be expected to have, a Material Adverse
Effect.
                    (m) Abandonment of Projects; Loss Events. (i) The operation
of the Project shall have been abandoned for a period of at least 30 consecutive
days (provided, that suspension of the operation of a Project resulting from
(1) scheduled maintenance of a Project, (2) repairs to a Project, whether or not
scheduled or (3) a forced outage or scheduled outage of a Project shall not
constitute abandonment of a Project so long as Borrower is diligently attempting
to end such suspension) or (ii) any material portion of Borrower’s property is
damaged, seized or appropriated without fair value being paid therefor such as
to allow replacement of such property and/or prepayment of the Obligations in
accordance with the Depositary Agreement and to allow Borrower to continue
satisfying its obligations hereunder and under the other Transaction Documents,
after giving effect to any Voluntary Equity Contributions made by or on behalf
of Borrower after the Closing Date and applied to such replacement and/or
prepayment and applicable insurance coverage for such event.
                    (n) Major Project Contracts.
                              (i) Borrower Breach. Borrower shall be in material
breach of, or in material default under, a Major Project Contract and such
breach or default shall continue unremedied for the lesser of (A) a period of
30 days from the time Borrower obtains Knowledge of such breach or default and
(B) such period of time under such Major Project Contract which Borrower has
available to it in which to remedy such breach or default; provided, that, if
(1) such breach or default cannot be cured within such 30-day period (or such
lesser period of time, as the case may be), (2) such breach or default is
reasonably susceptible of cure within 90 days after such breach or default,
(3) Borrower is proceeding with diligence and in good faith to cure such breach
or default, (4) the existence of such breach or default has not had and could
not, after considering the nature of the cure, be reasonably expected to give
rise to termination by any counterparty to such Major Project Contract or to
otherwise have a Material Adverse Effect or a Project Material Adverse Effect
with respect to the Project and (5) Lender shall have received a certificate of
a Responsible Officer of Borrower to the effect of clauses (1), (2), (3) and
(4) above and stating what action Borrower is taking to cure such breach or
default, then such 30-day cure period (or such lesser period of time, as the
case may be) shall be extended to such date, not to exceed a total of 90 days,
as shall be necessary for Borrower diligently to cure such breach or default.
                              (ii) Third Party Breach. Any Person other than
Borrower shall be in material breach of, or in material default under, a Major
Project Contract and such breach or default shall continue unremedied for a
period of 30 days from the time Borrower obtains Knowledge of such breach or
default; provided, that, if (A) such breach or default cannot be cured within
such 30-day period, (B) such breach or default is reasonably susceptible of cure
within 90 days or Borrower can reasonably enter into a Replacement Major
Contract within 90 days, (C) the breaching Person is proceeding with diligence
and in good faith to cure such breach or default, and (D) the existence of such
breach or default has not had and could not, after considering the nature of the
cure, be reasonably expected to result in a Material Adverse Effect, then such
30-day cure period shall be extended to such date, not to exceed a total of
90 days, as shall be necessary for such breaching Person diligently to cure such
breach or default or for Borrower to enter into a Replacement Major Contract.
                              (iii) Termination. (A) Any Major Project Contract
shall terminate or shall be declared null and void (other than any termination
(1) upon fulfillment of such party’s obligations thereunder, (2) upon the
scheduled expiration of the term of such Major Project Contract or (3) permitted
under Section 6.15(a)), or (B) any provision in any Major Project Contract shall
for any reason cease to be valid and binding on any party thereto (other than
Borrower), other than any such failure to be valid and binding which could not
reasonably be expected to have a Material Adverse Effect and except, in the

24



--------------------------------------------------------------------------------



 



case of either of clause (A) or (B) above, to the extent that Borrower enters
into a Replacement Major Project Contract in accordance with Section 6.15(a).
                    (o) Change of Control. A Change of Control shall have
occurred and be continuing.
                    (p) Recapture Liabilities. Any Recapture Liabilities shall
have been assessed against Borrower or otherwise in respect of the Project, and
Borrower shall have failed to pay, or cause to be paid, such Recapture
Liabilities or other amounts in full on or prior to the deadline for payment
thereof (as set forth in any notice or demand of the United States Treasury
Department, if applicable), unless such Recapture Liabilities are being
contested in good faith (without payment and a claim for a refund unless funded
by a Person other than Borrower in a manner reasonably acceptable to Lender) by
appropriate proceedings and for which appropriate reserves have been made in
accordance with GAAP.
          7.2 Remedies; Application of Proceeds.
                    (a) Upon the occurrence and during the continuation of an
Event of Default and at any time thereafter during the continuation of such
Event of Default Lender shall, by notice to Borrower, take any or all of the
following actions, at the same or different times:
                              (i) terminate forthwith the Commitment;
                              (ii) declare the Term Loan then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Term Loan so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding;
                              (iii) exercise the rights and remedies under the
Security Documents;
                              (iv) without any obligation to do so, make
disbursements of the Term Loan to or on behalf of Borrower to cure any Event of
Default hereunder and to cure any default and render any performance under any
Project Contracts (provided that access to the Project is pursuant to the Site
Agreement) as Lender, in its sole discretion, may consider necessary or
appropriate, whether to preserve and protect the Collateral or Lender’s
interests therein or for any other reason, and all sums so expended, together
with interest on such total amount at the rate provided in the second sentence
of Section 2.6, shall be repaid by Borrower to Lender on demand and shall be
secured by the Loan Documents;
                              (v) exercise all other rights and remedies
available to a secured creditor under the UCC and other applicable Governmental
Rules; provided, that, notwithstanding anything contained herein or in any other
Loan Document to the contrary, in the case of (A) any event with respect to
Borrower described in paragraph (g) or (h) of Section 7.1 or (B) any event
described in paragraph (k) of Section 7.1, the Commitment shall automatically
terminate, the principal of the Term Loan then outstanding, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
of Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by Borrower;
                              (vi) without any obligation to do so, to take any
and all action and to render any performance or cause any performance to be
rendered under any Project Contracts and to otherwise continue the operations of
the Project as Lender in its sole discretion may consider necessary or
appropriate, in which case Borrower shall provide unfettered access to the
Project to permit Lender from taking such action as Lender in its sole
discretion may consider necessary or appropriate to continue the operations of
the Project.

25



--------------------------------------------------------------------------------



 



                    (b) Upon the occurrence and during the continuance of an
Event of Default, all “proceeds” (as defined in the UCC) (net of the costs and
expenses reasonably incurred in connection with the realization of the
Collateral and any taxes, assessments or permitted prior Liens with respect to
the Collateral) received by Lender under this Agreement shall be applied in the
following order:
                              (i) First, to reimburse Lender for all fees,
expenses and indemnities and other amounts payable to Lender in accordance with
this Agreement and the other Loan Documents;
                              (ii) Second, to the payment of that portion of the
Obligations constituting fees and usual and customary expenses owed to Lender;
                              (iii) Third, to the payment of accrued interest on
the Term Loan due and owing Lender;
                              (iv) Fourth, to the payment of principal in
respect of the Term Loan;
                              (v) Fifth, to the payment of all remaining
outstanding Obligations (including indemnities and other amounts), to be applied
by Lender; and
                              (vi) Sixth, to the extent that any “proceeds” (as
defined in the UCC) remain after the full payment in cash of amounts set forth
in clauses (i) through (v) above, to Borrower or as required by applicable
Governmental Rules.
ARTICLE VIII.
Miscellaneous
          8.1 Amendments. This Agreement, together with any Related Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Agreement. No alteration of or amendment to this
Agreement shall be effective unless given in writing and signed by the party or
parties sought to be charged or bound by the alteration or amendment.
          8.2 Expenses; Indemnity.
                    (a) Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by (i) Lender in connection with the preparation
of this Agreement and the other Loan Documents, the administration of this
Agreement and the other Loan Documents (including expenses incurred in
connection with due diligence and initial and ongoing Collateral examination and
the reasonable fees, disbursements and the charges for counsel in each
jurisdiction where Collateral is located) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) or (ii) Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, in connection with the Term Loan
made hereunder, including the reasonable fees, charges and disbursements of the
Independent Consultants, and attorneys for Lender.
                    (b) Borrower agrees to indemnify Lender and its respective
directors, trustees, officers, employees, affiliates, investment advisors and
agents (each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Term Loan or (iii) any claim, litigation,

26



--------------------------------------------------------------------------------



 



investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result (x) primarily from the gross negligence
or willful misconduct of such Indemnitee, as determined by the final judgment of
a court of competent jurisdiction or (y) from a claim brought by Borrower or any
Affiliate against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if Borrower or such
other Person has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. Subject to and
without limiting the generality of the foregoing sentence, Borrower agrees to
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel or consultant fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any Environmental Claim to the extent
related in any way to Borrower, or (B) any actual or alleged presence, Release
or threatened Release of Hazardous Materials at, under, on or from any Real
Property, any property owned, leased or operated by any predecessor of Borrower,
or, to the extent related in any way to Borrower, any property at which Borrower
has sent Hazardous Materials for treatment, storage or disposal; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses result from the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties, as determined by the final judgment of a court of competent
jurisdiction. The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of any Lender Party. All amounts due under this Section shall be payable
on written demand therefor accompanied by reasonable documentation with respect
to any reimbursement, indemnification or other amount requested. No Indemnitee
shall be liable for, and Borrower hereby agrees not to assert any claim against
any Indemnitee, on any theory of liability, for consequential, incidental,
indirect, punitive or special damages arising out of or otherwise relating to
the Loan Documents, the Transactions, any of the transactions contemplated in
the Loan Documents or the actual or proposed use of the proceeds of the Term
Loan.
          8.3 Right of Set-Off. If an Event of Default shall have occurred and
be continuing, Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing Lender to or for the credit or the account
of Borrower, against any and all obligations of Borrower, now or hereafter
existing under this Agreement or any other Loan Document held by Lender,
irrespective of whether or not Lender shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of Lender under this Section are in addition to other
rights and remedies (including other rights of set-off) that Lender may have.
          8.4 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any party
other than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

27



--------------------------------------------------------------------------------



 



          8.5 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart to this Agreement by facsimile transmission or electric transmission
in “.PDF” or comparable format shall be as effective as delivery of a manually
signed original.
          8.6 Caption Headings. Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.
          8.7 Consent to Loan Participation. Borrower agrees and consents to
Lender’s sale or transfer, whether now or later, of one or more participation
interests in the Loan to one or more purchasers, whether related or unrelated to
Lender. Lender may provide, without any limitation whatsoever, to any one or
more purchasers, or potential purchasers, any information or knowledge Lender
may have about Borrower or about any other matter relating to the Loan, and
Borrower hereby waives any rights to privacy Borrower may have with respect to
such matters. Borrower additionally waives any and all notices of sale of
participation interests, as well as all notices of any repurchase of such
participation interests. Borrower also agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Loan and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests. Borrower further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest and unconditionally agrees that either Lender or such
purchaser may enforce Borrower’s obligation under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan. Borrower
further agrees that the purchaser of any such participation interests may
enforce its interests irrespective of any personal claims or defenses that
Borrower may have against Lender.
          8.8 Governing Law; Choice of Venue. THIS AGREEMENT WILL BE GOVERNED BY
FEDERAL LAW APPLICABLE TO LENDER AND, TO THE EXTENT NOT PREEMPTED BY FEDERAL
LAW, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS CONFLICTS OF LAW
PROVISIONS. THIS AGREEMENT HAS BEEN ACCEPTED BY LENDER IN THE STATE OF
CALIFORNIA. IF THERE IS A LAWSUIT, BORROWER AGREES UPON LENDER’S REQUEST TO
SUBMIT TO THE JURISDICTION OF THE COURTS OF THE COURTS OF LOS ANGELES COUNTY,
STATE OF CALIFORNIA.
          8.9 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO

28



--------------------------------------------------------------------------------



 



ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          8.10 No Waiver by Lender. Lender shall not be deemed to have waived
any rights under this Agreement unless such waiver is given in writing and
signed by Lender. No delay or omission on the part of Lender in exercising any
right shall operate as a waiver of such right or any other right. A waiver by
Lender of a provision of this Agreement shall not prejudice or constitute a
waiver of Lender’s right otherwise to demand strict compliance with that
provision or any other provision of this Agreement. No prior waiver by Lender,
nor any course of dealing between Lender and Borrower, shall constitute a waiver
of any of Lender’s rights or of Borrower’s obligations as to any future
transactions. Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.
          8.11 Notices. Any notice required to be given under this Agreement
shall be given in writing, and shall be effective when actually delivered, when
actually received by facsimile (unless otherwise required by law), one
(1) business day after deposit with a nationally recognized overnight courier,
or, if mailed, three (3) business days after deposit in the United States mail,
as first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Agreement. Any party may change its
address for notices under this Agreement by giving formal written notice to the
other parties, specifying that the purpose of the notice is to change the
party’s address. For notice purposes, Borrower agrees to keep Lender informed at
all times of Borrower’s current address.
          8.12 Severability. If a court of competent jurisdiction finds any
provision of this Agreement to be illegal, invalid, or unenforceable as to any
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other circumstance. If feasible, the
offending provision shall be considered modified so that it becomes legal, valid
and enforceable. If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement. Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.
          8.13 Successors and Assigns. All covenants and agreements by or on
behalf of any party to this Agreement or any other Loan Documents shall bind
such party’s successors and assigns and shall inure to the benefit of the
successors and assigns of the other parties hereto. Borrower shall not, however,
have the right to assign Borrower’s rights under this Agreement or any interest
therein, without the prior written consent of Lender, and any attempted
assignment or transfer by Borrower without such consent shall be null and void.

29



--------------------------------------------------------------------------------



 



          8.14 Survival of Representations, Warranties and Covenants. Borrower
understands and agrees that in making the Term Loan, Lender is relying on all
representations, warranties, and covenants made by Borrower in this Agreement or
in any certificate or other instrument delivered by Borrower to Lender under
this Agreement or the Loan Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the making of the Term Loan and delivery to Lender of the
Loan Documents, shall be continuing in nature, and shall remain in full force
and effect until such time as Borrower’s Indebtedness shall be paid in full, or
until this Agreement shall be terminated in the manner provided above, whichever
is the last to occur; provided, that the expense reimbursement and
indemnification obligations Borrower contained herein shall survive the payment
in full of the principal and interest and all other Obligations hereunder and
the termination of this Agreement.
          8.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by Lender, shall exceed the maximum lawful rate (the “Maximum Rate”)
that may be contracted for, charged, taken, received or reserved by Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to Lender, shall be limited to the Maximum Rate,
provided, that such excess amount shall be paid to such Lender on subsequent
payment dates to the extent not exceeding the legal limitation.
          8.16 Time is of the Essence. Time is of the essence in the performance
of this Agreement.
          8.17 U.S.A. Patriot Act. Lender hereby notifies Borrower that,
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow Lender to identify Borrower in accordance with the U.S.A. Patriot
Act.
[Remainder of page intentionally blank; signature page follows this page]

30



--------------------------------------------------------------------------------



 



          BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS TERM LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS AS OF THE DATE FIRST SET FORTH ABOVE.

              BORROWER:
 
            SOLAR TAX PARTNERS 2, LLC
a California limited liability company
 
       
 
  By:   Solar Power, Inc.     a California corporation     its Manager
 
       
 
  By:   /s/ Jeffrey G. Winzeler
 
       
 
      Jeffrey G. Winzeler, CFO
 
            LENDER:
 
            EAST WEST BANK
 
       
 
  By:   /s/ Jacky To
 
       
 
      Authorized Signer

[Signature Page to Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



Annex 1
Defined Terms
          “Additional Major Project Contract” shall mean each Major Project
Contract or other Project Contract entered into by, or assigned to, Borrower
subsequent to the Closing Date.
          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.
          “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this agreement.
          “Annual Operating Budget” shall have the meaning assigned to such term
in Section 5.5(a).
          “Anti-Terrorism Laws” shall mean (a) the U.S.A. Patriot Act, (b) any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, and (c) any other laws relating
to terrorism or money laundering.
          “Base Case Projections” shall mean the projections of Borrower’s
operating results for the Project (over a period ending no sooner than the date
that is nine (9) years after the Placed in Service Date) delivered to Lender on
the Closing Date.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Borrower Accounts” shall have the meaning assigned to such term in
the Depositary Agreement.
          “Borrower Operating Agreement” shall mean the Limited Liability
Company Operating Agreement of Borrower, as amended from time to time.
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in San Diego, California are authorized or
required by law to remain closed.
          “Capital Expenditures” shall mean expenditures (including the
aggregate amount of Capital Lease Obligations) made by Borrower to acquire or
construct fixed assets, plant and equipment (including renewals, improvements
and replacements, but excluding any such expenditures that are paid out of
Insurance Proceeds).
          “Capital Lease Obligations” of any Person shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
          “Cash Grant” shall mean, with respect to the Project, a United States
Treasury Department cash grant in lieu of the available renewable energy tax
credits pursuant to Section 48 of the Internal Revenue Code under the terms of
Section 1603 of the American Recovery and Reinvestment Act of 2009 and the Cash
Grant Guidance.
          “Cash Grant Application” shall mean the complete application of
Borrower for the Cash Grant with respect to the Project, together with any
exhibits, schedules, attachments, reports or other documents filed with such
application, and any supplemental information and filings and associated
required registrations.
          “Cash Grant Guidance” shall mean Section 1603 of the American Recovery
and Reinvestment Act of 2009 and the United States Treasury Department’s program
guidance publication entitled “Payments for Specific Energy Property in Lieu of
Tax Credits under the American Recovery and Reinvestment Act of 2009,” dated
July 2009 and revised in March of 2010, as the same may be amended

A-1



--------------------------------------------------------------------------------



 



or supplemented, and any other guidance, instructions or terms and conditions
published or issued by the United States Treasury Department in respect of the
subject cash grants or any application therefor.
          “Change in Law” shall mean (a) the adoption of any law, rule, treaty
or regulation by any Governmental Authority after the Closing Date, (b) any
change in law, rule, treaty or regulation or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any Lender (or by any lending office of such Lender or by such
Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law but if not having the force of
law, then being one with which the relevant party would customarily comply) of
any Governmental Authority made or issued after the Closing Date.
          “Change of Control” shall mean the occurrence of any of the following:
at any time, (a) the failure of Managing Member to directly own 100% of the
outstanding Equity Interests in Borrower or (b) the failure of the Managing
Member to be the “Managing Member” of Borrower.
          “Charges” shall have the meaning assigned to such term in
Section 8.15.
          “Closing Date” shall mean the date on which the conditions set forth
in Section 4.1 shall have been satisfied or waived by Lender.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all collateral pledged, or in respect of which
a Lien is granted, pursuant to the Security Documents.
          “Commitment” shall mean the commitment of Lender to make the Term
Loan.
          “Condemnation Proceeds” shall have the meaning assigned to such term
in the Depositary Agreement.
          “Contractor” shall mean Solar Power, Inc., a California corporation.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Debt Service” shall mean, for any period, the sum of all scheduled
interest, scheduled principal, premiums (if any) and fees payable to any Lender
Party during such period in respect of all Indebtedness of Borrower.
          “Debt Service Reserve Account” shall have the meaning assigned to such
term in the Depositary Agreement.
          “Deed of Trust” shall mean the Easement Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing, dated as of the Closing Date, made
by Borrower in favor of Lender.
          “Default” shall mean any event or condition that upon notice, lapse of
time or both would constitute an Event of Default.
          “Depositary Agreement” shall mean the Depositary Agreement, dated as
of the Closing Date, by and among Borrower and Lender.
          “Discharge Date” shall mean the date on which this Agreement shall
have terminated (other than those provisions which shall survive such
termination under Section 8.15), the Commitment shall have been terminated or
fully utilized and the principal of and interest on the Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full in cash (other than unasserted contingent payment obligations that by
their nature survive termination of the Loan Documents).
          “Disqualified Person” shall mean (a) any Federal, State, or local
government (or any political subdivision, agency, or instrumentality thereof);
(b) any organization described in Section 501(c) of the Code and exempt from tax
under Section 501(a) of the Code; (c) any entity referred to in paragraph (4) of
section 54(j) of the Code; (d) any Person who is not a “United States person” as
defined in Section 7701(a)(30) of the Code (other than a foreign partnership or
foreign pass-through entity), unless such Person is a foreign person or entity
that is subject to United States federal income tax on more than 50% of the
gross income for the taxable year derived by such Person from Borrower; and
(e) any partnership

A-2



--------------------------------------------------------------------------------



 



or other Pass-Through Entity (including a single-member disregarded entity)
other than a real estate investment trust as defined in Section 856(a) of the
Code or a cooperative organization described in Section 1381(a) of the Code, any
partner (or other holder of an equity or profits interest) of which is a
Disqualified Person; provided, that, if, and to the extent, the definition of
Disqualified Person under Section 1603(g) of the American Recovery and
Reinvestment Act of 2009 or the Cash Grant Guidance is changed after the Closing
Date, this definition of Disqualified Person shall be interpreted to conform to
such change, as of the effective date of such change.
          “Distribution Conditions” shall have the meaning assigned to such term
in the Depositary Agreement.
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Environment” shall mean ambient and indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata or sediment, natural resources such as flora and
fauna or as otherwise defined in any Environmental Law.
          “Environmental Attributes” shall mean any and all, emissions reduction
credits, emission offsets, and tradeable emission allowances, howsoever
entitled, under any present or future federal, state or local law, regulation or
bill or international or foreign emissions trading program, directly
attributable to the generation from the Projects and arising out of: (a) any
avoided emissions of pollutants to the air, soil or water such as sulfur dioxide
(SO2), nitrogen oxides (NOx), carbon monoxide (CO) and other pollutants; (b) any
avoided emissions of carbon dioxide (CO2), methane (CH4) and other greenhouse
gases (GHGs) that have been determined by the United Nations Intergovernmental
Panel on Climate Change to contribute to the actual or potential threat of
altering the Earth’s climate by trapping heat in the atmosphere; (c) the
reporting rights to these avoided emissions such as Green Tag Reporting Rights
accruing under Section 1605(b) of The Energy Policy Act of 1992; and (d) any
similar credits, offsets, allowances and reporting rights; provided, that in no
event shall the term “Environmental Attributes” include the Cash Grants.
          “Environmental Claim” shall mean any and all actions, suits, demands,
demand letters, claims, Liens, notices of non-compliance or violation, notices
of liability or potential liability, investigations, proceedings, consent orders
or consent agreements relating in any way to any Environmental Law or the
release of or human exposure to any Hazardous Material.
          “Environmental Indemnity” shall mean the Hazardous Materials
Indemnification Agreement dated as of the Closing Date made by Borrower in favor
of Lender.
          “Environmental Law” shall mean all federal, state, local or foreign
laws, including common law, ordinances, regulations, rules, codes, orders,
judgments or other requirements or rules of law that relate to (a) the
prevention, abatement or elimination of pollution, or the protection of the
Environment, natural resources or human health (to the extent relating to
exposure to Hazardous Materials), or natural resource damages, and (b) the use,
generation, handling, treatment, storage, Release, transportation or regulation
of, or exposure to, Hazardous Materials, including the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean
Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq., the Emergency Planning and Community Right to Know Act,
42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state or local
counterparts or equivalents.
          “Equity Interests” in any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for

A-3



--------------------------------------------------------------------------------



 



purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.
          “ERISA Event” shall mean (a) the occurrence of any “reportable event”
as defined in Section 4043(c) of ERISA or the regulations issued thereunder,
other than those events as to which the 30-day notice period has been waived,
with respect to a Plan; (b) any failure by any Plan to satisfy the applicable
minimum funding standards under Section 412 or 430 of the Code or Section 302 or
303 of ERISA, whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure to make any required contribution to a Multiemployer
Plan; (d) a determination that any Plan is, or is expected to be, in “at risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (f) the
receipt by Borrower or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan, or the occurrence of any event or condition
which could reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (g) the
incurrence by Borrower or any ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(h) the receipt by Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in critical or endangered status,
within the meaning of Section 305 of ERISA; (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in material
liability Borrower; or (j) the occurrence of any other event or condition with
respect to a Plan or a Multiemployer Plan with respect to which Borrower is
likely to incur material liability other than in the ordinary course.
          “Event of Default” shall have the meaning assigned to such term in
Section 7.1.
          “Federal Power Act” shall mean the Federal Power Act, as amended, and
FERC’s implementing regulations related thereto.
          “FERC” shall mean the Federal Energy Regulatory Commission, or its
successor.
          “Financial Contract” shall mean (1) an agreement (including terms and
conditions incorporated by reference therein) which is a rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap, bond option, interest rate option, foreign exchange
agreement, rate cap agreement, rate floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option,
any other similar agreement (including any option to enter into any of the
foregoing); or (2) any combination of the foregoing.”
          “Financial Officer” of any Person shall mean the Chief Financial
Officer, principal accounting officer, Treasurer, Assistant Treasurer or
Controller of such Person.
          “Funds Flow Memorandum” shall mean the memorandum, dated
_______________, 20__ delivered by Borrower to Lender with respect to the
disbursement of funds on the Closing Date.
          “GAAP” shall mean generally accepted accounting principles in effect
from time to time in the United States, applied on a consistent basis.
          “Governmental Authority” shall mean any federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.
          “Governmental Rule” shall mean, with respect to any Person, any law,
rule, regulation, ordinance, order, code, treaty, judgment, decree, directive,
guideline, policy or similar form of decision of any Governmental Authority
binding on such Person.
          “Hazardous Materials” shall mean any substance that is regulated or
could reasonably be expected to lead to liability under any Environmental Law,
including, but not limited to, all pollutants, contaminants, chemicals,
hazardous or toxic wastes, materials or substances and constituents, explosive
or radioactive substances, petroleum or petroleum distillates, asbestos in any
form that is or could

A-4



--------------------------------------------------------------------------------



 



reasonably be expected to become friable or asbestos containing materials,
polychlorinated biphenyls or radon gas, of any nature, all as defined or
regulated under any applicable Environmental Law.
          “Hedging Agreement” shall mean any prepaid Power purchase or sale
agreement, or any other agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.
          “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 90 days after
the incurrence thereof), (e) any obligation, contingent or otherwise,
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person by such Person, (f) all Capital Lease Obligations of such
Person, (g) all outstanding Hedging Agreements, and (h) the principal component
of all obligations, contingent or otherwise, of such Person (i) as an account
party in respect of letters of credit, surety bonds or similar arrangements and
(ii) in respect of bankers’ acceptances. The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such Person in respect
thereof.
          “Indemnitee” shall have the meaning assigned to such term in
Section 8.2(b).
          “Independent Consultants” shall mean the Independent Engineer, and the
Insurance Consultant.
          “Independent Engineer” shall mean a nationally recognized engineering
consultant approved by Lender and, so long as no Event of Default shall have
occurred and is continuing, reasonably satisfactory to Borrower.
          “Independent Engineer Report” shall mean the series of reports for the
Project, delivered by the Independent Engineer and including all exhibits,
appendices and any other attachments thereto.
          “Information” shall have the meaning assigned to such term in
Section 3.5.
          “Insurance Consultant” shall mean a nationally recognized insurance
consultant selected Lender and, so long as no Event of Default shall have
occurred and is continuing, reasonably satisfactory to Borrower.
          “Insurance Proceeds” shall have the meaning assigned to such term in
the Depositary Agreement.
          “Interconnection Agreement” shall mean the interconnection agreement
executed May 26, 2010 by and between Borrower and Site Host.
          “Interest Rate Derivative Documentation” shall mean each trade
confirmation, and the international swaps and derivative association master and
schedule agreements executed in connection with the Indebtedness”
          “Interest Rate Floor” shall have the meaning assigned to such term in
Section 2.6(a).
          “Knowledge” or “Borrower’s Knowledge” shall mean the actual knowledge
of any member, manager, officer or director of Borrower or Managing Member, or
any replacement member, manager, officer or employee Borrower, Managing Member,
or any of their Affiliates with a similar scope of duties with respect to the
Projects.
          “Legal Requirements” shall mean, as to any Person, any requirement
under a Permit, and any Governmental Rules, in each case, applicable to or
binding upon such Person or any of its properties or to which such Person or any
of its properties is subject.
          “Lender” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

A-5



--------------------------------------------------------------------------------



 



          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, hypothecation, pledge, encumbrance, charge or security interest
in or on such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” shall mean this Agreement, the Security Documents,
the promissory note issued pursuant to Article II, the Environmental Indemnity
and any other agreement, letter agreement or similar document entered into by or
for the benefit of Lender, on the one hand, and Borrower or one or more
Affiliates of Borrower, on the other hand, in connection with the transactions
expressly contemplated by this Agreement.
          “MW” shall mean megawatts.
          “Major Project Contract Counterparty” shall mean any counterparty to
Borrower under a Major Project Contract.
          “Major Project Contracts” shall mean the following: (a) the PPA;
(b) the Site Agreement; (c) the O&M Contract; (d) the Interconnection Agreement,
(e) the PBI Agreement, and (f) each Additional Major Project Contract of
substantially the same type and materiality as the Major Project Contracts
specified in any of clauses (a) through (e) above (including any Replacement
Major Project Contract for any Major Project Contract specified in clauses
(a) through (e) above) executed after the Closing Date.
          “Managing Member” shall refer to Solar Power, Inc., a California
corporation.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, operations, properties, assets or condition (financial or
otherwise) of Borrower, (b) the ability of Borrower to fully and timely perform
its respective material obligations under the Loan Documents, (c) the legality,
validity, binding effect or enforceability of the Loan Documents against
Borrower party thereto, or (d) the material rights and remedies available to, or
conferred upon, Lender under any Loan Documents.
          “Material Warranty” shall mean a warranty with respect to a material
component comprising, or a material service performed with respect to, the
Project.
          “Maturity Date” shall mean the ninth anniversary of the Closing Date.
          “Maximum Rate” shall have the meaning assigned to such term in
Section 8.15.
          “Monthly Payment Date” shall mean the first day of each calendar
month.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which Borrower or any ERISA Affiliate is an “employer” as defined
in Section 3(5) of ERISA.
          “Necessary Capital Expenditures” shall mean all Capital Expenditures
certified in writing by Borrower (and, if in excess of $25,000 for any Capital
Expenditures or series of related Capital Expenditures, confirmed in writing by
the Independent Engineer) to be reasonably necessary to permit Borrower to
maintain and operate its respective assets and properties (including the
Project) in accordance with Legal Requirements and Prudent Industry Practices
(but only such Capital Expenditures as are required to satisfy such Legal
Requirements and Prudent Industry Practices).
          “Necessary Project Permit” shall mean, as of any date of
determination, with respect to the Project, any Permit (including any
environmental, regulatory or other permit or approval) that is (a) necessary to
be obtained by or on behalf of Borrower at such time in light of the stage of
development, construction, expansion or operation of the Project to enable
Borrower to construct, test, operate, maintain, repair, own its interest in, or
use the Project as contemplated by the Transaction Documents, sell Power from
such Project, enter into any Transaction Document or consummate and/or perform
any of the Transactions or any obligation contemplated hereby or thereby, or
(b) listed as such on Schedule 3.20.

A-6



--------------------------------------------------------------------------------



 



          “O&M Contract” shall mean that certain Operations and Maintenance
Agreement dated as of December 11, 2009, between Borrower and Contractor as
amended by the Amendment to Operations and Maintenance Agreement dated as of
May 31, 2011, including any amendments thereto in accordance with this
Agreement.
          “O&M Costs” shall mean all actual cash operation and maintenance costs
relating to the Project or any applicable Necessary Project Permit held by
Borrower, or required by any Legal Requirement (but only such costs as are
required to satisfy such Legal Requirement), incurred and paid by Borrower for
the Project in any particular calendar or fiscal year or other period to which
said term is applicable. Notwithstanding the foregoing “O&M Costs” shall not
include (i) distributions of any kind to any Affiliate of Borrower,
(ii) non-cash charges, including depreciation or obsolescence charges or
reserves therefor, amortization of intangibles or other bookkeeping entries of a
similar nature, (iii) Capital Expenditures, (iv) payments for restoration or
repair of the Projects following a Casualty/Condemnation Event in accordance
with the terms of the Depositary Agreement, and (v) interest charges and charges
for the payment or amortization of principal of Indebtedness of Borrower.
          “Obligations” shall mean all amounts owing to Lender pursuant to the
terms of this Agreement or any other Loan Document, including but not limited to
all collection costs and legal expenses related thereto permitted by law,
attorneys’ fees, arising from any and all debts, liabilities and obligations of
every nature or form, now existing or hereafter arising or acquired, any present
or future judgments against Borrower or any Guarantor, future advances, Term
Loan or transactions that renew, extend, modify, refinance, consolidate or
substitute these debts, liabilities and obligations whether: voluntarily or
involuntarily incurred; due or to become due by their terms or acceleration;
absolute or contingent; liquidated or unliquidated; determined or undetermined;
direct or indirect; primary or secondary in nature or arising from a guaranty or
surety; secured or unsecured; joint or several or joint and several; evidenced
by a negotiable or non-negotiable instrument or writing; originated by Lender or
another or others; barred or unenforceable against Borrower or any guarantor for
any reason whatsoever; for any transactions that may be voidable for any
reason); and originated then reduced or extinguished and then afterwards
increased or reinstated.
          “Organic Documents” shall mean, with respect to any Person, as
applicable, its certificate of incorporation, bylaws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any such Person’s partnership interests, limited liability company
interests or authorized shares of capital stock.
          “Pass-Through Entity” shall mean an entity that is properly treated
for U.S. federal and applicable state, local and foreign income and franchise
Tax purposes as (a) disregarded as an entity separate from its owner or (b) a
partnership.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “PBI Agreement” shall mean the SMUD Solar Initiative Reservation
Request with a preparation date of February 5, 2010 with reference to
Reservation Number CP-00467, SMUD Solar Initiative Claim Form with a preparation
date of May 25, 2010 with reference to Reservation Number CP-00467, executed by
Aerojet, Solar Power Inc., SMUD and Solar Tax Partners 2, LLC; and the SMUD
Solar Initiative Claim form dated May 25, 2010 with reference to Reservation
Number CP-00467.
          “PBI Payments” mean the payments to be made to Borrower by SMUD
pursuant to the PBI Agreement.
          “Permits” shall mean any and all franchises, licenses, leases,
permits, approvals, notifications, certifications, registrations,
authorizations, exemptions, qualifications, easements, rights of way, Liens and
other rights, privileges and approvals required to be obtained from a
Governmental Authority under any Governmental Rule (including those required to
interconnect the Project to the applicable transmission grid).
          “Permitted Debt” shall mean, with respect to Borrower:
(a) Indebtedness not exceeding $50,000 in the aggregate at any time outstanding;
(b) trade or other similar Indebtedness incurred in the ordinary course of
business (but not for borrowed money) that is (i) not more than 90 days past due
or (ii) being

A-7



--------------------------------------------------------------------------------



 



contested in good faith and by appropriate proceedings; (c) contingent
liabilities permitted pursuant to Section 6.1; and (d) Indebtedness incurred
under the Loan Documents.
          “Permitted Investments” shall mean: (a) direct obligations of the
United States of America or any agency thereof or obligations guaranteed by the
United States of America or any agency thereof, in each case with maturities not
exceeding one year; (b) time deposit accounts, certificates of deposit and money
market deposits maturing within 90 days of the date of acquisition thereof
issued by a bank or trust company that is organized under the laws of the United
States of America, or any state thereof having capital, surplus and undivided
profits in excess of $1,000,000,000 and whose long-term debt, or whose parent
holding company’s long-term debt, is rated A (or such similar equivalent rating
or higher) by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act); (c) fully secured repurchase
obligations with a term of not more than 90 days for underlying securities of
the types described in clause (a) above entered into with a bank meeting the
qualifications described in clause (b) above; (d) commercial paper, maturing not
more than one year after the date of creation, issued by a corporation (other
than an Affiliate of Borrower) organized and in existence under the laws of the
United States of America with a rating at the time as of which any investment
therein is made of P-1 (or higher) according to Moody’s or A-1 (or higher)
according to S&P; (e) shares of mutual funds whose investment guidelines
restrict 95% of such funds’ investments to those satisfying the provisions of
clauses (a) through (d) above; (f) money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000; and (g) cash.
          “Permitted Liens” shall mean: (a) materialmen’s, mechanics’, workers’,
repairmen’s, employees’ or other like Liens, arising in the ordinary course of
business or in connection with the construction, operation and maintenance of
the Project, so long as such Liens (i) (A) do not in the aggregate materially
detract from the value of the property or assets to which they are attached or
materially impair the construction or use thereof or (B) are for amounts not yet
due or which are being contested in good faith by appropriate proceedings and
for which appropriate reserves have been made in accordance with GAAP, and
(ii) do not involve any substantial danger of the sale, forfeiture or loss of
the Project, title thereto or any interest therein; (b) easements,
rights-of-way, restrictions (including zoning restrictions), trackage rights,
minor defects or irregularities in title, restrictions on use of real property
and other similar encumbrances or liens that, in the aggregate, are not
substantial in amount and do not materially interfere with the value or use, or
are useful to the operation, of the Real Property to which such Lien is
attached; (c) rights reserved for or vested in any municipality or Governmental
Authority to control or regulate the use of the Real Property or to use the Real
Property in any manner, including zoning and land use regulations; (d) Liens in
connection with or evidenced by Permitted Debt described in clause (b) in the
definition thereof (to the extent such Liens attach only to the assets subject
to the respective capital lease); (e) Liens created pursuant to the Security
Documents; (vi) Liens for any Tax to the extent the requirements of Section 5.9
are satisfied with respect to such Tax; (f) Liens, deposits or pledges to secure
statutory obligations or performance of bids, tenders, contracts (other than for
the repayment of borrowed money) or leases, or for purposes of like general
nature in the ordinary course of its business, not to exceed $25,000 in the
aggregate for Borrower at any time outstanding; (g) involuntary Liens as
contemplated by the Transaction Documents (including a lien of an attachment,
judgment or execution) securing a charge or obligation on Borrower’s property,
either real or personal, whether now or hereafter owned (i) in the aggregate sum
of less than $25,000 in the aggregate for Borrower at any time outstanding or
(ii) which are being contested in good faith by appropriate proceedings and for
which appropriate reserves have been made in accordance with GAAP; (h) Liens
arising by virtue of any statutory or common law provisions relating to bankers’
liens, rights of set-off or similar rights and (i) all Liens of record as of the
Closing Date.
          “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
          “Placed in Service Date” shall mean the date on which the Project is
treated as “placed in service” under and in accordance with the Cash Grant
Guidance.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and in respect of

A-8



--------------------------------------------------------------------------------



 



which Borrower or any ERISA Affiliate is (or if such plan were terminated would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Power” shall mean electric energy and related products, including
capacity and ancillary services; provided however, that the term “Power” shall
specifically exclude any items included in the definition of Environmental
Attributes.
          “PPA” shall mean that certain Power Purchase Agreement dated
November 10, 2009 between Borrower (as assignee of Solar Power, Inc.) and Site
Host, as amended.
          “Prime Rate” shall mean the rate of interest published from time to
time by The Wall Street Journal as the “prime rate”.
          “Project” shall mean the approximately 2.4 MW solar photovoltaic
project located in Rancho Cordova, California and owned by Borrower.
          “Project Contracts” shall mean, with respect to the Project, the Major
Project Contracts and each other contract or agreement related to the
development, construction, acquisition, operation, maintenance, management,
administration, ownership or use of the Project, the sale of Power or
Environmental Attributes therefrom, the provision of services therefor and Real
Property rights and interests relating to the Project, in each case, entered
into by, or assigned to, Borrower or any other Person.
          “Project Damages” shall have the meaning assigned to such term in the
Depositary Agreement.
          “Project Material Adverse Effect” shall mean a material adverse effect
on the business, operations, properties, assets or condition (financial or
otherwise) of the Project.
          “Project Revenues” shall mean all revenues, payments, cash and
proceeds from whatever source received by or on behalf of Borrower, including
(without duplication) payments received pursuant to any Project Contract,
excluding (i) Insurance Proceeds (other than business interruption insurance
proceeds and delayed start insurance proceeds), (ii) Condemnation Proceeds,
(iii) Project Damages, (iv) Loan proceeds, and (v) any other non-recurring
receipts properly classified as such on the balance sheet of Borrower in
conformity with GAAP.
          “Projections” shall mean the projections, budgets or estimates and any
forward-looking statements (including the Base Case Projections and each Annual
Operating Budget) furnished to Lender by, or as directed by, Borrower prior to
the Closing Date.
          “Prudent Industry Practices” shall mean, with respect to the Project,
those practices, methods and acts, as they may change from time to time, that
(a) are commonly used to own, manage, operate and maintain distributed solar
energy generating facilities and associated facilities of the type that are
similar to the Project, safely, reliably and efficiently and in compliance with
applicable Legal Requirements, manufacturers’ warranties and manufacturers’
recommendations and (b) are consistent with the exercise of the reasonable
judgment, skill, diligence, foresight and care expected of a distributed solar
energy generating facility operator in order to efficiently accomplish the
desired result consistent with safety standards, applicable Legal Requirements,
manufacturers’ warranties, manufacturers’ recommendations and the Project
Contracts, in each case, taking into account the location of the Project,
including climatic, environmental and general conditions.
          “PUHCA” shall mean the Public Utility Holding Company Act of 2005, as
amended, and FERC’s implementing regulations related thereto.
          “PURPA” shall mean Public Utility Regulatory Policies Act of 1978, as
amended, and FERC’s implementing regulations related thereto.
          “QF” shall mean a “qualifying small power production facility” (as
such term is defined under PURPA).
          “Real Property” shall mean all right, title and interest of Borrower
in and to any and all parcels of real property owned, leased, licensed or
operated by Borrower, including Borrower’s easement interest in the Site
Property, together with all of Borrower’s interests in all improvements and
appurtenant fixtures, easements and other property and rights incidental to the
ownership, lease or operation thereof.

A-9



--------------------------------------------------------------------------------



 



          “Recapture Event” shall mean any recapture, reduction, loss,
disallowance or requirement to repay any Cash Grant.
          “Recapture Liabilities” shall mean, with respect to a Recapture Event,
liabilities associated with such Recapture Event or other amounts assessed by
the United States Treasury Department in respect thereof.
          “Recapture Period” shall mean, with respect to each Project, the
period commencing on the Placed in Service Date for such Project and ending on
the fifth anniversary thereof.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any placing, spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing or migrating in, into or onto or through the
Environment.
          “Replacement Major Project Contract” shall mean any Additional Major
Project Contract entered into in replacement of a Major Project Contract, as
certified to Lender by a Responsible Officer of Borrower, (a) which has economic
terms which are, taken as a whole, substantially similar to or more favorable to
Borrower and substantially similar or more favorable non-economic terms, taken
as a whole, as the Major Project Contract being replaced, and (b) with a
counterparty (or a guarantor of such counterparty’s obligations) having
substantially similar or better creditworthiness and experience as the Major
Project Contract Counterparty being replaced.
          “Required Debt Service Reserve Amount” shall have the meaning ascribed
to such term in the Depositary Agreement.
          “Responsible Officer” of any Person shall mean any executive officer
or Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
          “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in, or subordinated Indebtedness of Borrower or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, defeasance, retirement,
acquisition, cancellation or termination of any Equity Interests in, or
subordinated Indebtedness of, Borrower or any option, warrant or other right to
acquire any such Equity Interest in, or subordinated Indebtedness of, Borrower.
          “S&P” shall mean Standard & Poor’s Ratings Group, Inc.
          “Secured Obligations” shall mean, without duplication: (a) all
Indebtedness, loans, advances, debts, liabilities and all other obligations
(including the Obligations), howsoever arising, owed by Borrower to Lender of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, pursuant to
the terms of the Loan Documents, including all interest, fees (loan fees),
charges, expenses, attorneys’ fees and accountants fees chargeable to Borrower
or payable by Borrower thereunder or hereunder; (b) any and all sums advanced by
Lender in order to preserve the Collateral or preserve its security interest in
the Collateral; and (c) in the event of any proceeding for the collection or
enforcement of the obligations described in clause (a) and (b) above, after an
Event of Default shall have occurred and be continuing and unwaived, the
expenses of retaking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, or of any exercise by Lender of its
rights under the Security Documents, together with any necessary attorneys’ fees
and court costs.
          “Securities Act” shall mean the Securities Act of 1933, as amended.

A-10



--------------------------------------------------------------------------------



 



          “Security Agreement” shall mean the Security Agreement, dated as of
the Closing Date, among Borrower and Lender.
          “Security Documents” shall mean the Security Agreement, the Deed of
Trust, the Depositary Agreement, and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing.
          “Site Agreement” shall mean that certain Easement Agreement dated as
of November 10, 2009, made by and between Site Host and Borrower related to an
easement in gross covering certain real property in connection with the Project,
as evidenced by that certain Amended and Restated Memorandum of Easement dated
May 25, 2010, as the same may be amended from time to time in accordance with
this Agreement.
          “Site Host” shall mean Aerojet-General Corporation, an Ohio
corporation.
          “Site Property” shall mean the Real Property upon which the Project is
located and all other Real Property to which access is required for the
operation and maintenance of the Project.
          “SMUD” shall mean Sacramento Municipal Utility District.
          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person.
          “Tax Credits” shall have the meaning assigned to such term in
Section 6.20.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, fees, duties (including stamp duties), deductions, charges (including
ad valorem charges) or withholdings imposed, levied, withheld, collected or
assessed by any Governmental Authority and any and all interest, penalties,
fines and additions related thereto.
          “Term Loan” shall have the meaning assigned to such term in
Section 2.1.
          “Transaction Documents” shall mean the Loan Documents and the Major
Project Contracts.
          “Transactions” shall mean (a) the execution, delivery and performance
by Borrower of the Loan Documents to which it is a party, (b) the borrowings and
guarantees under the Loan Documents and the use of proceeds of such borrowings,
(c) the granting of the Liens pursuant to the Security Documents, and (d) any
other transactions entered into by Borrower in connection with the foregoing, to
the extent permitted under the Loan Documents.
          “U.S. Bankruptcy Code” shall mean Title 11 of the United States Code,
as amended, or any similar federal or state law for the relief of debtors.
          “U.S.A. Patriot Act” shall mean the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56 (signed into law on October 26, 2001).
          “UCC” shall mean the Uniform Commercial Code as the same may, from
time to time, be in effect in the State of California; provided however, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of California, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.
          “Variable Interest Rate” shall have the meaning assigned to such term
in 2.6(a).
          “Voluntary Equity Contributions” shall mean any documented voluntary,
unconditional cash equity contributions made by the Managing Member (or any
direct or indirect Subsidiary of the Managing Member) to Borrower, which shall
include any amount available for distribution by Borrower in accordance with
this Agreement and the Depositary Agreement that such Person causes to be
applied as a voluntary, unconditional cash equity contribution to Borrower (and
documents such contribution).

A-11



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.

A-12



--------------------------------------------------------------------------------



 



Schedule 2.2
Schedule of Payments
Borrower shall make fixed principal payments as provided in this Schedule 2.2.
Interest on this Term Loan is variable and based on the Prime Rate plus 1.25% as
provided in the Loan Agreement.
East West Bank

Trade Reference: 8247564

                          Payment   Payment           Amort Begin   End  
Notional   Amt
6/1/2011
    7/1/2011       4,500,000.00       31,517.00  
7/1/2011
    8/1/2011       4,468,483.00       31,517.00  
8/1/2011
    9/1/2011       4,436,966.00       31,517.00  
9/1/2011
    10/1/2011       4,405,449.00       31,517.00  
10/1/2011
    11/1/2011       4,373,932.00       31,517.00  
11/1/2011
    12/1/2011       4,342,415.00       31,517.00  
12/1/2011
    1/1/2012       4,310,898.00       31,517.00  
1/1/2012
    2/1/2012       4,279,381.00       31,517.00  
2/1/2012
    3/1/2012       4,247,864.00       31,517.00  
3/1/2012
    4/1/2012       4,216,347.00       31,517.00  
4/1/2012
    5/1/2012       4,184,830.00       31,517.00  
5/1/2012
    6/1/2012       4,153,313.00       31,517.00  
6/1/2012
    7/1/2012       4,121,796.00       33,892.00  
7/1/2012
    8/1/2012       4,087,904.00       33,892.00  
8/1/2012
    9/1/2012       4,054,012.00       33,892.00  
9/1/2012
    10/1/2012       4,020,120.00       33,892.00  
10/1/2012
    11/1/2012       3,986,228.00       33,892.00  
11/1/2012
    12/1/2012       3,952,336.00       33,892.00  
12/1/2012
    1/1/2013       3,918,444.00       33,892.00  
1/1/2013
    2/1/2013       3,884,552.00       33,892.00  
2/1/2013
    3/1/2013       3,850,660.00       33,892.00  
3/1/2013
    4/1/2013       3,816,768.00       33,892.00  
4/1/2013
    5/1/2013       3,782,876.00       33,892.00  
5/1/2013
    6/1/2013       3,748,984.00       33,892.00  
6/1/2013
    7/1/2013       3,715,092.00       36,150.00  
7/1/2013
    8/1/2013       3,678,942.00       36,150.00  
8/1/2013
    9/1/2013       3,642,792.00       36,150.00  
9/1/2013
    10/1/2013       3,606,642.00       36,150.00  
10/1/2013
    11/1/2013       3,570,492.00       36,150.00  
11/1/2013
    12/1/2013       3,534,342.00       36,150.00  
12/1/2013
    1/1/2014       3,498,192.00       36,150.00  
1/1/2014
    2/1/2014       3,462,042.00       36,150.00  

Schedule 2.2



--------------------------------------------------------------------------------



 



                          Payment   Payment           Amort Begin   End  
Notional   Amt
2/1/2014
    3/1/2014       3,425,892.00       36,150.00  
3/1/2014
    4/1/2014       3,389,742.00       36,150.00  
4/1/2014
    5/1/2014       3,353,592.00       36,150.00  
5/1/2014
    6/1/2014       3,317,442.00       36,150.00  
6/1/2014
    7/1/2014       3,281,292.00       38,515.00  
7/1/2014
    8/1/2014       3,242,777.00       38,515.00  
8/1/2014
    9/1/2014       3,204,262.00       38,515.00  
9/1/2014
    10/1/2014       3,165,747.00       38,515.00  
10/1/2014
    11/1/2014       3,127,232.00       38,515.00  
11/1/2014
    12/1/2014       3,088,717.00       38,515.00  
12/1/2014
    1/1/2015       3,050,202.00       38,515.00  
1/1/2015
    2/1/2015       3,011,687.00       38,515.00  
2/1/2015
    3/1/2015       2,973,172.00       38,515.00  
3/1/2015
    4/1/2015       2,934,657.00       38,515.00  
4/1/2015
    5/1/2015       2,896,142.00       38,515.00  
5/1/2015
    6/1/2015       2,857,627.00       38,515.00  
6/1/2015
    7/1/2015       2,819,112.00       41,064.00  
7/1/2015
    8/1/2015       2,778,048.00       41,064.00  
8/1/2015
    9/1/2015       2,736,984.00       41,064.00  
9/1/2015
    10/1/2015       2,695,920.00       41,064.00  
10/1/2015
    11/1/2015       2,654,856.00       41,064.00  
11/1/2015
    12/1/2015       2,613,792.00       41,064.00  
12/1/2015
    1/1/2016       2,572,728.00       41,064.00  
1/1/2016
    2/1/2016       2,531,664.00       41,064.00  
2/1/2016
    3/1/2016       2,490,600.00       41,064.00  
3/1/2016
    4/1/2016       2,449,536.00       41,064.00  
4/1/2016
    5/1/2016       2,408,472.00       41,064.00  
5/1/2016
    6/1/2016       2,367,408.00       41,064.00  
6/1/2016
    7/1/2016       2,326,344.00       43,853.00  
7/1/2016
    8/1/2016       2,282,491.00       43,853.00  
8/1/2016
    9/1/2016       2,238,638.00       43,853.00  
9/1/2016
    10/1/2016       2,194,785.00       43,853.00  
10/1/2016
    11/1/2016       2,150,932.00       43,853.00  
11/1/2016
    12/1/2016       2,107,079.00       43,853.00  
12/1/2016
    1/1/2017       2,063,226.00       43,853.00  
1/1/2017
    2/1/2017       2,019,373.00       43,853.00  
2/1/2017
    3/1/2017       1,975,520.00       43,853.00  
3/1/2017
    4/1/2017       1,931,667.00       43,853.00  
4/1/2017
    5/1/2017       1,887,814.00       43,853.00  
5/1/2017
    6/1/2017       1,843,961.00       43,853.00  
6/1/2017
    7/1/2017       1,800,108.00       46,755.00  

Schedule 2.2



--------------------------------------------------------------------------------



 



                          Payment   Payment           Amort Begin   End  
Notional   Amt
7/1/2017
    8/1/2017       1,753,353.00       46,755.00  
8/1/2017
    9/1/2017       1,706,598.00       46,755.00  
9/1/2017
    10/1/2017       1,659,843.00       46,755.00  
10/1/2017
    11/1/2017       1,613,088.00       46,755.00  
11/1/2017
    12/1/2017       1,566,333.00       46,755.00  
12/1/2017
    1/1/2018       1,519,578.00       46,755.00  
1/1/2018
    2/1/2018       1,472,823.00       46,755.00  
2/1/2018
    3/1/2018       1,426,068.00       46,755.00  
3/1/2018
    4/1/2018       1,379,313.00       46,755.00  
4/1/2018
    5/1/2018       1,332,558.00       46,755.00  
5/1/2018
    6/1/2018       1,285,803.00       46,755.00  
6/1/2018
    7/1/2018       1,239,048.00       49,960.00  
7/1/2018
    8/1/2018       1,189,088.00       49,960.00  
8/1/2018
    9/1/2018       1,139,128.00       49,960.00  
9/1/2018
    10/1/2018       1,089,168.00       49,960.00  
10/1/2018
    11/1/2018       1,039,208.00       49,960.00  
11/1/2018
    12/1/2018       989,248.00       49,960.00  
12/1/2018
    1/1/2019       939,288.00       49,960.00  
1/1/2019
    2/1/2019       889,328.00       49,960.00  
2/1/2019
    3/1/2019       839,368.00       49,960.00  
3/1/2019
    4/1/2019       789,408.00       49,960.00  
4/1/2019
    5/1/2019       739,448.00       49,960.00  
5/1/2019
    6/1/2019       689,488.00       49,960.00  
6/1/2019
    7/1/2019       639,528.00       53,293.00  
7/1/2019
    8/1/2019       586,235.00       53,293.00  
8/1/2019
    9/1/2019       532,942.00       53,293.00  
9/1/2019
    10/1/2019       479,649.00       53,293.00  
10/1/2019
    11/1/2019       426,356.00       53,293.00  
11/1/2019
    12/1/2019       373,063.00       53,293.00  
12/1/2019
    1/1/2020       319,770.00       53,293.00  
1/1/2020
    2/1/2020       266,477.00       53,293.00  
2/1/2020
    3/1/2020       213,184.00       53,293.00  
3/1/2020
    4/1/2020       159,891.00       53,293.00  
4/1/2020
    5/1/2020       106,598.00       53,293.00  
5/1/2020
    6/1/2020       53,305.00       53,305.00  

Schedule 2.2



--------------------------------------------------------------------------------



 



Schedule 3.6
Litigation and Claims
None
Schedule 3.6

 



--------------------------------------------------------------------------------



 



Schedule 3.8
Major Project Contracts
PPA
Site Agreement
O&M Contract
Interconnection Agreement
PBI Agreement
Schedule 3.8

 



--------------------------------------------------------------------------------



 



Schedule 3.15
Hazardous Materials
All matters disclosed in that (i) certain letter from the United States
Environmental Protection Agency dated April 30, 2009, addressed to Aerojet,
regarding Aerojet Partial Consent Decree, Paragraph 11(E) Notice, (2) that
certain Partial Consent Decree affecting Aerojet General Corporation’s
Sacramento facility, entered on June 23, 1989, in consolidated actions United
States v. Aerojet-General Corporation and State of California v. Aerojet-General
Corporation, Case Numbers CIVS 86-0063-EJG and CIVS 86-0064-EJG, in the United
States District Court, Eastern District, California, as amended from time to
time, and (3) that certain Stipulation and Order Modifying Partial Consent
Decree, filed on April 15, 2002, in consolidated actions United States v.
Aerojet-General Corporation and State of California v. Aerojet-General
Corporation, Case Numbers CIVS 86-0063-EJG and CIVS 86-0064-EJG, in the United
States District Court, Eastern District, California, as amended from time to
time.
Schedule 3.15

 



--------------------------------------------------------------------------------



 



Schedule 3.18
Collateral Filings

1.   Filing of UCC1 Financing Statement naming Borrower as Debtor and Lender as
Secured Party with the office of the California Secretary of State.   2.  
Recording of Deed of Trust.

Schedule 3.18

 



--------------------------------------------------------------------------------



 



Schedule 3.19
Permits
Schedule 3.19

 



--------------------------------------------------------------------------------



 



Schedule 3.20
Governmental Approvals
None.
Schedule 3.21

 



--------------------------------------------------------------------------------



 



Schedule 3.22
Sufficiency of Assets
None.
Schedule 3.23

 



--------------------------------------------------------------------------------



 



Schedule 3.26
Affiliate Transactions
None.
Schedule 3.26

 



--------------------------------------------------------------------------------



 



Schedule 3.27
Regulatory Matters
None.
Schedule 3.27

 



--------------------------------------------------------------------------------



 



Schedule 5.8
Insurance
BORROWER

1.   Commercial General Liability Insurance — includes bodily injury, property
damage and personal injury coverage in the amount not less than $1,000,000 per
occurrence/$2,000,000 general aggregate, on a per project aggregate basis, with
a maximum deductible of $10,000. In addition, an Umbrella/Excess Liability
Policy is required in the amount of $5,000,000.   2.   Property Insurance — “All
Risk” Property Insurance in an amount equal or exceeding the greater of (i) the
coverage required by the Borrower Operating Agreement and (ii) the capitalized
tax basis of the Project that includes an agreed-value clause or no-coinsurance
provision, and Business Income/Rent Loss Coverage in an amount equal to actual
loss sustained or minimum 12 months’ gross income/rents. Maximum deductible of
$25,000 per location, $10,000 for any one “loss”.

REQUIRED FORMAT:

•   Insurance coverage must be evidenced by certificates of insurance, on either
ACORD Form 27 for property insurance and ACORD Form 25 for liability, or form
ACORD 75s for combined property and liability insurance. Copies of the insurance
policies must follow within 90 days of closing.   •   Policies must be written
with an A.M. Best rated company of “A VIII” or better   •   Cancellation clause
should state the policy will not be cancelled or non-renewed without 30 days
prior written notice to the certificate holders (may be 10 days prior written
notice for non-payment of premium only)   •   Policy coverage amounts,
deductibles and policy expiration dates (term cannot be less than one year) for
each type of insurance must be shown on the certificate   •   Provide annual
premium amount and/or evidence of premium payment       Certificates must name
East West Bank as additional insured and loss payee.

Schedule 5.8

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Note
PROMISSORY NOTE

      $4,500,000.00    May 31, 2011

          FOR VALUE RECEIVED, the undersigned, SOLAR TAX PARTNERS 2, LLC, a
California limited liability company (“Borrower”), hereby unconditionally
promises to pay to EAST WEST BANK (“Lender”) or its registered assigns at the
office specified in the Loan Agreement (as hereinafter defined) in lawful money
of the United States and in immediately available funds the principal amount of
Four Million Five Hundred Thousand and No/100 Dollars ($4,500,000.00). Borrower
further agrees to pay interest in like money at such office specified in the
Loan Agreement on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in the Loan Agreement.
          This note (a) is the “Note” referred to in Term Loan Agreement, dated
as of May 31, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among Borrower and
Lender, (b) is subject to the provisions of the Loan Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Loan Agreement. Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement.
          Borrower shall make all payments of principal and interest required by
the Loan Agreement.
          All sums due under this Note, both principal and interest, if not
sooner paid, shall be due and payable on the Maturity Date.
          The interest rate on this Note will not be less than 6.00% per annum
(“Interest Rate Floor”). Notwithstanding the foregoing, if the Borrower and
Lender now or hereafter enter into a rate swap agreement in connection with this
Note, then for the duration of such Financial Contract, the Interest Rate Floor
will not apply to so much of the principal balance of this Note as is equal to
the notional amount of such Financial Contract. The interest rate on this Note
will not be more than the maximum rate allowed by applicable law.
          The interest rate on this Note is subject to change from time to time
based on changes in an independent index which is the daily Wall Street Journal
Prime Rate, as quoted in the “Money Rates” column of The Wall Street Journal
(Western Edition), rounded to two decimal places, all as determined by Lender
(the “Index”). The Index is not necessarily the lowest rate charged by Lender on
its loans. If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower. Lender will inform
Borrower of the current Index rate upon Borrower’s request. The interest rate
change will not occur more often than each day.
          This note is secured as provided in the Loan Documents. Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security, the terms and conditions upon which the security interests were
granted and the rights of the holder of this note in respect thereof.
          Upon the occurrence of any one or more Events of Default, all
principal and accrued interest then remaining unpaid on this note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Loan Agreement.
          All parties now and hereafter liable with respect to this note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind, except as
expressly set forth in the Loan Agreement.

Exhibit A-1



--------------------------------------------------------------------------------



 



          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
LOAN AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF THE LOAN AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
[SIGNATURE PAGE FOLLOWS THIS PAGE]

Exhibit A-2



--------------------------------------------------------------------------------



 



            SOLAR TAX PARTNERS 2, LLC
a California limited liability company
      By:   Solar Power, Inc.         a California corporation        its
Manager                By:             Jeffrey G. Winzeler, CFO             

Exhibit A-3